 In the Matter of FORD MOTOR COMPANYand'UNITED PROTECTIVEWoni uRs OF AMERICALCase Yo. C-2564.-Decided Jv,ne 16, 1943DECISIONANDORDEROn March 27, 1943, the Trial Examiner issued his Intermediate Re-pdrt in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Report at-tached hereto.Thereafter,' the respondent and the. Union filed exceptions to the Intermediate Report and briefs in'support of the exceptions.Pursuant to notice duly served on all parties,-a hearing for the pilr-pose of oral argument was held before the Board in Washington, D: C.,:on May 20, 1943. The Board has considered the rulings of the TrialExaminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe Intermediate Report, the exceptions and briefs, and the entire rec-ord' in the case, and hereby adopts the findings of the Trial Examinerto the extent that they are consistent with the conclusions hereinafterset forth.1.The Trial Examiner found that respondent's policy was not todischarge an employee found to be intoxicated for his first offense, butto send him home to sober up; that under this policy even if Jonnardhad been intoxicated on April 14, 1942, he would not have been dis-charged for this offense. In our opinion drinking by plant-protectionemployees is a serious infraction and might properly be punishable bydischarge for the first offense.Respondent's policy with respect todrinking among plant-protection employees, however, was plainly lax.Not only did Jonnard testify without contradiction that four namedemployees,'at least three of whom were plant-protection men, were senthome for being drunk at their posts without being discharged, butFredericks, chief clerk of the plant-protection department, admittedthat a good many men hied been sent home to sober up without being50 N. L R. B, No 83.534 FORD MOTOR COMPANY535discharged, and that it was customary, to warn the 'men before' dis,.charging them. It is not for us to determine what respondent's policywith respect to intoxicatiton should be. Since respondent chose to fol-_low a lax policy in that respect, it is bound by it.Although union activ-ity is not an excuse for drunkenness, respondent cannot apply a stricterpenalty for drunkenness as a means of discriminatingagainst an em-ployee for union activity.We agree with the Trial Examiner thatsince this was Jonnard's first offense," he would not havebeen dis-charged under the prevailing policy, but for his union activity. It is,therefore, unnecssary to determine whether in fact Jonnard was drink-ing, and if so, to what extent he was under the influence of liquor.2.The Trial Examiner found that in selecting for transfer WilliamBailey, Charles Bailey, and Robert Brown, the respondent was notinfluenced by their union membership and activities but was motivatedby reasons set forth in the ,testimony of Superintendent Theisen ofrespondent's plant-protection force, and recommended that the com-plaint be dismissed insofar as it alleges the discriminatory dischargeof these employees.We are unable to agree with this finding., Uponconsideration of all the evidence, we are satisfied and find : that the,.respondent knew of the union membership and activities of theseemployees, who «ere union stewards and openly wore their buttonsat work; that even if a proportionate reduction of plant-protection per-sonnel might have become necessary in view of an overall reductionin personnel, a continuous drain upon the plant-protection: force caused-by draft and voluntary transfers made discharges or compulsory trans-fers of plant-protection men unnecessary; that at the time of the trans-fer there was already a shortage in the plant-protection personneland that new men were continuously. hired during that period; thatno evidence of a compulsory transfer or discharge of plant-,protection,men, other than those included in the first group, to carry out the pro-,gram of reduction was offered by the respondent; that the compulsorytransfer was offered to three union stewards whose work was satisfac-tory and who had been on the plant-protection force for 7 or 8 years,despite the fact that a large number of men on the' force with lessseniority were retained; that at the time of the offer of the transferthese employees were told by Theisen that the new jobs would: be onproduction, which would take them out of the U. P. W. A.; and thatthe respondent's explanation for the selection of these employees for-the transfer is not logical or credible.On the basis of the foregoingfindings and the entire record, we find, that William Bailey, CharlesBailey, and Robert Brown, were discharged because of their union1we agree with the Trial Examiner that Dabney's testimony as to a prior offense isnot to be credited,but assuming, arguendo,'that his testimony were true,Dabney's warningwas not that Jonnard would be discharged for the next offense, but only that he would be-sent home. 536,DECISIONS OF NATIONAL LABOR RELATIONS BOAiRDmembership and activities, and that by discriminating in regard to.the hire and tenure of their employment and thereby discouragingmembership in a labor organization, the respondent has engaged inand is engaging in -unfair labor practices within the meaning of Sec-tion 8,(3) of the Act.Accordingly, we will order that they be rein-stated to their former or substantially equivalent positions and madewhole for any loss of -pay they may have suffered by reason of therespondent's discrimination against them. In accordance with ourusual practice, the period from the date of the Intermediate Report tothe date of the Order herein will be excluded in computing the amountof whatever back pay each of the employees discriminated againstis.entitled to have since the Trial Examiner did not recommend theirreinstatement with back pay.ORDER'Upon the findings of the Board and the entire record in the case,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Ford Motor Company, its officers, agents, successors and assigns shall :1.Cease and desist'from :9(a)Discouragingmembership in United Protective Workers ofAmerica, by discharging or refusing to reinstate any of its employees,or in anyother manner discriminating in regard to their hire andtenure(b) In any other mannerinterfering with, restraining,or coercingits employees in the exerciseof the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentativesof their own choosing, and to engage in concerted activitiesfor the purpose of collective bargainingor other mutual aid or protec-tion, as guaranteed in Section7 of the Act.2.Take the followingaffirmativeaction which the Board finds -willeffectuatethe policies of the Act.'(a)EugeneBailey,Robert Elroy Brown, John S. Binder, Edward, it.Komorowski,Robert' Earl Errair, Ecy Elian Maida, George Kouri,Nick Strok, Philip Keck and Henry S. Peterson immediate and fullreinstatementto their former or substantially equivalent employment,without prejudice to their seniority and other rights and privileges;(b)Offer AzadSarafian immediateand full reinstatement to hisformer or a substantially equivalent position without prejudice to'hisseniority or other rights and privileges, or if the said employee hadbeen inducted into the military, service of the United States, uponapplication by Sarafian within forty (40) days after his dischargefrom the armed forces of the United Stafes, offer him reinstatementto his former or substantially equivalent position without prejudice FORD MOTOR COMPANY'5,37to his seniority or other rights and privileges, or if there is not sufficient'employment immediately available, then placementupon aprefer-ential list;(c)Make whole George R. Jonnard for anylossof pay-he mayhave suffered by reason of the respondent's discriminationagainsthim : (1) by payment to him of a sum of money equal to that whichlienormally would have earned as wages from November 17, 1941,the date of his discriminatory lay-off, to December 11, 1941, the dateon which he was reinstated to his former or equivalent employment,less his iiet earnings during the said period; and (2) by payment tohim of a sum of money equal to that which he normally would haveearned aswages from April 14, 1942, the date of his discriminatory ,discharge, to the date of the respondent's offer of reinstatement, lesshis net earnings during the said period and less the amount of wageshe normally would have earned from the date of his voluntary leaveof absence from employment obtained subsequent to his discriminatorydischarge to the date of the offer of reinstatement;(d) ' Make whole William Harry Bailey, CharlesEugeneBailey,acid Robert Elroy Brown for any loss of pay they may have sufferedby reason of the, respondent's discrimination,against them by pay-ment tothem of a sum ofmoneyequal tothe amountwhich they wouldhave earned as wages during the period from the dateof the re-spondent's discrimination against them to the date of theIntermediateReport herein and during the periodfromthe date of this Order tothe date of the respondent's offer of reinstatement, less theirnet earn-ings during said period.--(e)Make John S. Binder, Edward R. Komorowski, Robert EarlErrair, Ecy Elian Maida, George Kouri, Nick Strok, and,Henry S.Peterson whole for any loss of pay they may have sufferedby reason'of the discrimination,against them by payment to them of a sum ofmoney equal to that amount which they would normally have earnedas wages from December 16, 1942, to the date of theoffer of reinstate-ment, less their net earnings during said period;-(f)Make Philip Keck whole for any loss of pay he may havesuffered by reason of the discrimination against him by payment tohim of a sum of money equal to that which he normally would haveearned as wages from December 17, 1942, to the date of the offer ofreinstatement, less his net earnings during said period;(g)Make Azad Sarafian whole for any loss of earnings lie maysuffer by reason of respondent's refusal to reinstate him or placehim on a preferential list as herein ordered by payment to him of asum equal to that which he would have earned between a date five (5)days after a timely application for reinstatement and the date of offerof reinstatement or placement upon a preferential list, less his netearnings during this period;, 5 8DECISIONS OF NATIONAL LABOR, RELATIONS BOARD(h) Post immediately in conspicuous places in its River Rouge andin its Dearborn plants, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employees-stating: (1) that the respondent will not engage in the conduct fromwhich;it is ordered that it cease and desist in paragraphs 1 (a) and(b) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), (e), (f) and (g)of this Order; and (3) that the respondent's employees, in thoseclassifications expressly excluded under such contracts as are nowin existence between the respondent and other labor organizations,are free to become or remain members of United Protective Workersof America, and that the respondent will not discriminate against anyof its said employees because of membership in or activities on behalfof that organization;(i)Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of the receipt of his Order, whatsteps the respondent has taken to' comply herewith.AND-IT IS FURTHER ORDERED that the complaint be dismissed insofaras it alleges that the respondent discriminated in regard to the hireand tenure of the employment of Howard Leaver.MR. -GERARD D. REILLY took no part in the consideration of theabove Decision and Order. ,INTERMEDIATE REPORTMr. C. Thomas Downs,for the Board.Mr. I. A. CapizziandMr. Malcolm,L. Denise—ofDetroit,Mich., for the FordMotor Company.Mr. Daniel R. Foley,ofDetroit,Mich., for United ProtectiveWorkers ofAmerica.STATEMENT OF THE CASEUpon a third amended charge, duly filed on January 9,1943, by United ProtectiveWorkers of America, herein called the U. P. W. A., the National Labor Relations'Board, herein called the Board, by the Regional Director for the Seventh Region'(Detroit, Michigan), issued its amended complaint' dated January 9, 1943, againstFord Motor Company, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the amended complaint,accompanied by notice of hearing, were duly served upon the respondent andthe U. P. W. A.'The original complaint was issued on'December 9, 1942, upon a charge duly filed bythe U. P. W. A. on July 10, 1942. Copies of the original complaint, accompanied by noticeof hearing, were duly served upon the parties.On January 9, 1943, a notice was dulyserved upon all the parties postponing the hearing from January 14, 1943 to January 25,1943.,I FORD MOTOR COMPANY539The amended complaint as further amended during the hearing 2 alleged in sub-stance that the respondent: (1) made disparaging statements to its employeesregarding the U. P. W. A., questioned its employees concerning their affiliationwith the U. P. W. A., and threatened certain of its employees with discharge ifthey persisted in their organizational efforts in behalf of the U. P. W: A.; (2)terminated the employment of and thereafter refused to reinstate 14 named em-ployees because of their membership in and activities in behalf of the U. P. W. A.;'(3) by the aforesaid and other acts and conduct interfered with, coerced, andrestrained its employees in the exercise of the rights guaranteed in Section 7of the Act.In its duly filed answers to the original and amended complaint, the respondentdenied that it had engaged in any of the alleged unfair'labor practices.As af-firmative defenses, respondent alleged that the U. P. W. A. was not authorizedto represent those employees engaged in drafting work, and that the plant pro-tection employees were not within the purview of the Act.Pursuant to notice, a hearing was held on January 25, 26, 27, 28, 29, 30, 1943, atDetroit, Michigan, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.All parties were represented by counsel and partici-pated in the hearing.Full opportunty to be lieaid, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was afforded allparties.In its answer to the Board's complaint, the respondent moved to dismiss thecomplaint in its entirety and the said motion, not having been acted upon, waspending before the undersigned during the course of the hearing.During thehearing the respondent further moved to dismiss the complaint insofar as italleged the discriminatory discharge of Philip Keck, a foreman; and in the alter-nate, if the said motion was denied, to strike that testimony relating to thoseemployees having the same supervisory status as Keck, on the ground that thestatements and conduct of such employees were not attributable to the respondent.Ruling on the above motions was reserved by the undersigned and they are herebydenied except as they are otherwise disposed of under the recommendations ofthis Intermediate Report.Near the close of the hearing the undersigned grantedwithout objection, a motion by the attorney for the Board to conform the plead-ings to the proof.At the close of the hearing, the parties were afforded an opportunity for, butwaived, oral argument before the undersigned.The, parties were also extendedthe privilege of filing briefs with the undersigned.The respondent thereafter fileda brief with the undersigned.Upon the entire record in the case and from his observation of the witnessesthe, undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFord Motor Company, a Delaware corporation having its principal executiveoffices at Dearborn, Michigan, owns, operates, and maintains, manufacturing andassembly plants in many States throughout the country. The plants principally2 During the bearing the undersigned granted the Board's motion to amend the com-inatorily discharged.Towards the close of the hearing, the undersigned granted theBoard's motion to further amend the complaint by adding the name of Robert Earl Errairto the list of employees alleged to have been discriminatorily discharged on December 16,1942.Errair was named in the third amended charge filed by the U. P. W. A. Respondentconsented to the granting of the above motions. 540DECISIONS OF, NATIONAL LABOR RELATIONS BOARDinvolved in this proceeding,are the River Rouge Plant(Detroit,Michigan) andthe Dearborn(Michigan)plant.Prior to February 1942, the respondent was principally engaged in the manu-facture, assembly, sale, and distribution of automobiles, automobile trucks andvarious types of automobile parts and accessories.Since February 1942, therespondent has been and is now engaged at all of its plants _in Detroit,,High-land Park, and Dearborn, Michigan, and at its new plant, known as WillowRun Bomber plant situated near the city of Ypsilanti, Michigan, principally inthe manufacture and/or assembly of ordinance and other materials for thearmed servicesof the United States.Not less than 10 percent,and varying ashigh as 80 "percent, in value of the productive materials, including fabricatedand partially fabricated articles used in the manufacturing or assembly opera-tions conducted in the above-mentioned plants, the total value of which ex-ceeds $1,000,000 monthly, is shipped to the said plants from points outside theState of Michigan.The respondent concedes that it is engaged in interstate commerce withinthe meaningof the National Labor Relations Act.-II.THE ORGANIZATION INVOLVEDUnited ProtectiveWorkers of America is an unaffiliated labor organizationadmitting to membership employees of the respondent.4 ,III.THE UNFAIR LABOR PRACTICESA. Plant protection employees 81.Organizational backgroundOn June 20,1941, the respondent-executed a contract with the United Auto-mobileWorkers of America, which organization thereafter changed its nameto International Union, UnitedAutomobile,Aircraft and Agricultural Imple-ment Workers of America(UAW-CIO).By the terms of this contract, plantprotection employees were excluded,along with employees of certain other jobclassifications,from the bargaining unit representedby the U. A. W.The U.P.W. A. was organized on or about July 21, 1941.The, membershipclause of Its constitution provides :The membership of the Union shall be drawn onfromany and all classi-fications of employees doing work as guardsmen,watchmen and in general8These findings are based on a stipulation of the parties and prior -Board decisionsinvolving the respondentSeeMatter of Ford Motor CompanyandInternational Union,United Automobile Workers of America,14 N. L. R. B. 346, andMatter of Ford MotorCompanyandUnited Protective Workers,Local 1,45 N L R B , 70.-4 The respondent contendedthat the U.P.W. A. was not a bona fide organization but'eas a "sham" organization,created by the International Union, United Automobile, Air-craft and Agricultural Implement Woikers of America,(UAW-CIO)herein called theU. A. W., to circumvent a contract in which.the U. A. W. is recognized as 'the statutoryrepresentative of the production and maintenance eRiployees at the respondent'splants;excludinginter algathe plant-protection employees.The undersigned finds no merit inthe respondent's contention.The respondent made the.saine assertion regarding Local- 1of the U. P. W A, in a representation proceeding before the Board, and the Board slatedin that case(45 N L R. B 70) : "Even'were it shown that the Union is directly affiliatedwith,or 'contemplates immediate affiliationwith the UAW=CIO, the Company's argumentwould be rejected.The Act confers upon employees the right to self-organization andto collective bargaining through representatives of their own choosing."See alsoMatterofFord Motor Company,Highland Park Plant(Dearborn,Michigan)andUnited Pro-tectiveWorkersof America, Local No.1,47 N.L R. B 946.IReferred to at times as "service"employees,the terms being used inter-changeably. FORD MOTOR COMPANY-541any and all of those whose whole or principal employment is the protec-tion of property.Originally,membership in the U. P. W. A. was open to all plant protectionemployees of the Detroit area.However, when the U. A. W., in the Spring of1942,, expanded its jurisdiction to include this category of employees, exceptingthose employed by the respondent,those membersof the U. P. W.A. eligible formembership in the U. A. W. transferred their union affiliation to the latter or-ganization.At that time,all officers of the U. P. W.A. being non-employeesof the respondent,new officers were elected and membership in the U.,P. W. A.was thereafter composed of only employees of the respondent.It appears that the sponsors of the U. P. W. A. had hoped to merge its mem-bership with that of the U. A. W. George R. Jonnard, who was active inorganizingthe U. P. W. A. andwho was elected its president in June 1942,testified that employees,solicited formembership in the U. P. W. A., wereadvised of the plan to merge with the U.A.W.However,the contract exe-cuted on November 4, 1942, by the U. A. W. and the respondent again excludedplant protection employees from the unit represented by the U. A. W., and themerger of the two labor organizations never occurred.2The discriminatory discharge of George R. Jonnard ; interference, restraint,and coercionJonnard was employed by the respondent for some 12 years priorto his dis-charge onApril 14, 1942.From a startingwage of $6 aday, he received suc-cessive wageincreases, and-in November 1941, he was receiving a wage of $960a day. On December 11, he was placed on a monthly wage basis at $200 amonth, and continued on this basis until his discharge.He was employed-as agate keeper in the plant protection department at the respondent's River Rougeplant.Jonnard joinedthe U. P. W. A. on November 4, 1941, attendeditsmeetings,and was active in the solicitation of membership in that union among the re-spondent's plant protection employees.On or about November 7, 1941,nearthe end of the workshift,Berney C.Dabney, a supervisor, askedJonnard ifhe mightride homewithJonnard in thelatter's car.WhenJonnard repliedthat he was not goingstraight home, Dabneysaid :"You are one of those union members ; youare going over to the meet-ing, are you?"A day or two later, while Jonnard was on duty,Dabney askedhim, "How was the union meeting?" andfurther saidto Jonnard,"Don't youknowthey are controlled by the Jews.Thefirst thing you know if you, keepon fooling with that union you are going to be thrown out on Miller road.' Younever will succeedwith the union around here."Jonnard testified that on another occasion Dabney said that he had justbrought Wood and Bernard [both supervisory employees] back from the mainoffice, where they had been talking to Harry Bennett [the respondent's personneldirector] "about organizing the union."According to Jonnard, Dabney thensaid, "Bernard told me and Woods that we will have to treat the service menevery bit as good as we treat the Negroes and the hunkies in the foundries."'This was a local term used when an employee ii as dischargedThese findings are based on Jonnard's testimony which is credited.Dabney made acategorical denial that he had knowledge that Jonnaid belonged to the U. P. W. A. orthat he had ever heard of any U P. W. A. activity whatsoever at the plant. In view ofJonnard's'activity on behalf of the U. P. W.A.,which appears to have been open andgenerally known to the respondent's supervisors,and in view of the respondent's opposi-tion to organization of its plant protection employees as disclosed by the entire record, hisdenial is not credited. 542DECISIONS0'FNATIONAL LABOR RELATIONS BOARDOn or about November13, 1941,according to Jonnard,August Fredericks, chiefclerk of the plant protection department,came out of the office with a handfulof cards.-Fredericks handed some of the cards to Reggie Davis, a plant protec,tion employeeJonnardtestifiedthat lie stuck his hand out for some of the cardsand,when Fredericks did not give him any,he "grabbed"six cards out ofFredericks'hand.One of the cards thus seized by Jonnard was received inevidence and bore the following text :IHEREBY WISH TO NOTIFY THE FORD MOTORCOMPANY THATI AM NOT IN FAVOR OF THESERVICE DEPARTMENT BEING ORGANIZED BUT PREFER TO HAVE THE DEPARTMENT REMAINAS IT IS AT PRESENT.BADGENAME0Fredericks denied all knowledge of the cards, and made a categorical denial thathe had any knowledge of U. P ' W. A activity. Davis did not testify - In clewof the total situation of the respondent's interference with U. P. W. A. Organ-izational activity, as disclosed by the record, Fredericks' denial is not credited.There is no further evidence of circulation of these cards by the respondent,however, than is contained in the testimony of Jonnard set forth above.On November 17, when Jonnard reported to work, his work card was missingfrom the rack. Jonnard and several other' employees,' whose work cards alsohad been removed, were instructed by a clerk in Fredericks' office that theywould have to report to the employment office. They were thereafter escorted'to the employment office one at a time.When Jonnard entered the office, HaroldMiller, the respondent's River Rouge employment manager, said "Have the hotseat."In the office besides Jonnard and Miller, were Burl Wood, foreman ofJonnard's work shift, Joseph C Bernard, superintendent of the service depart-ment,and James Brady and Elmer Howan, who were employed in the office ofH. H. Bennett, the respondent's personnel director BHogan asked Jonnard if hewas "mixedup in this union."When Jonnard replied that he was,Hogan said,"Well, don't you know Mr. Bennett don't want you fellows to organize, why did-you do it?" Jonnaid answered, "We want jobs, security and seniority."Hogansaid,"We can't use you in service." Brady remarked that "Mr. Bennett wouldn'tstand for two unions to come in there."Miller advised Jonnard, "Iam going togive you a transfer where you can work with union men and be a union man."At the employmentoffice on the following day, Millerhadi transfe`rl slipsmadeout, andadvised Jonnard that they were for "good jobs in Highland Park," wherethe transferees could "becomeunion members."'0Jonnard reported to the High,landPark plantbut wasunable to obtain employment there. 'He thereafter was8It appears from Jonnard's testimony that a total of nine employees was involved, butnone of the other eight testified and no allegation is made regarding them in the Board'scomplaint.0 Neither Brady nor Hogan testified and there is no evidence as to the exact nature oftheir duties.However,it is apparent from Jonnard's undisputed testimony of statementsmade by each of them in the presence of persons who admittedly were supervisors, thatthey represented management, and the undersigned so finds10Miller obviously had reference to the U. A. W. It was the respondent's position that,with knowledge that plant protection employees were excluded from membership by theU. A W, the respondent's supervisors were justified in urging plant protection employees,who wished to affiliate with a union,to transfer to such job classifications as.would bringthem within the unit represented by the U. A W, and that in so doing, they were notmotivated by hostility to the U. P. W. A. Employees are entitled to self-organizationwithout interference by the employer, and the respondent, who clearly had knowledgethat the U. P. W. A. was attempting to organize plant protection employees,had no rightto interfere with this, activity by the method of'transfers or otherwise. FORD MOTOR COMPANY543directed to Brady, who told him that he had a proposition to make to Jonnardand another employee, O'Rourke, whose employment at the RiverRouge plantwas terminated at the same time as Jonnard's Jonnard testified: "[Brady]told us that he would put us two back to work if we would forget about tbfeunion . . ." The following day Brady told Jonnard that he was sorry he(Brady) "couldn't keep his word," that Bennett was "very upset" about anarticlewhich had appeared in local newspapers, concerning the discharge ofunion members.Brady then advised Jonnard that Bennett had said, "Youfellows will never work in the Service Department 'because you went in andtried to organizea union."On December 1, counsel for the U. P. W. A., and counsel for the' respondentreached an agreement, whereby Jonnard was returned to work, but was advisedby U. P. W. A. counsel that he had to be "punished for joining the union." As"punishment" he was required to spend a week in the respondent's stock room,after which he returned to big old job. Jonnard was out of work for 13 workingdays, and received pay for only 5 of the 13 days thus lost.Jonnard's version of the November 17 lay-off, including the conversationswith representatives of management, was virtually undisputed by therespond-ent.Bennett,Brady, Hogan and Miller did not testify. Bernard, though awitness, did not testify concerning the November 17 incident.Wood, who madea categorical denial that he had ever discussed the U. P. W. A. with Jonnardor any other employees, was extremely evasive in his testimony concerning theNovember 17 lay-off.While admitting thathe was Jonnard's immediate super-visor,he stated that he knew nothing about the circumstances of thelay-off,did not signJonnard's transfer, although normally he would havesigned thetransferfor an employee under hissupervision,did not know towhat plantJonnard was transferred, and th4 the matter of Jonnard's transfer and rein-statementwas not discussed with him.He testified:"All I knowis that I wastoldto sendthose men to the employmentoffice."He further testified that hereceived the instructions from Brady.The followingis an excerpt from histestimonyon recross-examination :Q. And what was the reason forsending him[Jonnard] to theemploymentoffice?A. I don't recall.Q.;Nothing was ever said to you?A. No, sir.'Q. Do you know when he went to work at that time?A. No, sir.Q. Do you know when he came back?A. No, sir.Q. Can you tell me anything about that?A. No, sir.It is not credible that Wood could have been so utterly lacking in knowledge ofcircumstancesof the lay-off and subsequent reinstatement of an employee workingunder his direct supervision.The undersigned rejects his denial of knowledge ofthe incident, and finds that he was present at the conference at the employment'office on November 17, as testified to by Jonnard. The undersigned also finds thatMiller,Brady and Hogan made the statements and engaged in the conductattributed to them by Jonnard.In February 1942 Jonnard had some difficulty'in securing the full amount ofhis'wages, and told Wood, "If you don't want to, take care of it, ,I will have togo over to see, Brady."Wood replied, "You had better lay off Brady ; he is still 544DECISIONSO'FNATIO'\'AL,LABO'R RELATIONS BOARD,sore at you for fooling with the union." The matter of Jonnard's pay wassatisfactorily'adjusted by Wood on the following day. ,On February 11, when Jonnard reported for work, he found his work card wasmissing, and was directed by Fredericks to see Wood.Wood advised him, "Ihave a better job for you in war work. In that job you can be in the union andbe a union, man." Jonnard refused the offerWood sent. him to Miller, whoaccused him of having been absent from work for 3 days and asked, "Where haveyou been, a union convention?" Jonnard answered in the negative, and Miller-adminished him, `:Keep your nose clean." Jonnard received his work card andreturned to his post.That night Wood accused him of having been absent fromwork for 3 days,11 of distributing union literature, and of "causing trouble aroundhere about the union."On April 14 Jonnard was working on the 4 p. in. to 12 midnight shift. At orabout 10 p. in. that night while Jonnard was at his post at gate 11, Wood droveup in his car and engaged Jonnard in conversation.According to Jonnard, Woodquestioned him concerning the U. P. W. A. and told him, "Don't you know Mr.Bennett and Mr. Ford has no use for the Jews ; you know they control all theunions."\Jonnard replied, "We are doing pretty good on this shift.We have106 members."Wood retorted, "I don't believe you."According to Jonnard, "one'word brought on another," and he and Wood engaged in a "hot argument," forabout 15 minutes, at the end of which Wood drove away saying, "Youare not goingto get away, with it " Shortly thereafter, Dabney and Jerome B. Smolar, a plantprotection employee, brought a third employee to Jonnard's post for the purposeof relieving him from duty.Dabney advised 'Jonnard that Wood had giveninstructions for him to ring his card out, that he was "through." Jonnard wentto the office, where he saw Fredericks, rang out and left the plant.He testifiedthat he returned the next day, but that his Work cardwas missing,and that hesaw Fredericks, who told him, "You are through."Wood testified he saw Jomiard at gate 11 on April 14 at about 10: 20 p. in,and talked to him about 3 or 4 minutes "mostly about baseball." 1'He then toldJonnard, "Bob, you have had a few drinks."According to Wood, Jonnard replied,"Yes, I have."Wood left Jonnard's post and called Fredericks to send a reliefemployee to Jonnard's gate and to have Jonnard ring out because he had beendrinking.Wood testified that he smelled whiskey on Jonnard's breath, thatJonnard talked incoherently, that his gait-was unsteady, and that he "was in nocondition to take care of his job."He denied that he discussed the U. P. W. A.with Jonnard or made the statements concerning Jews, attributed to him byJonnard.Several witnesses for the respondent testified in corroboration of Wood's testi-mony that Jonnard was in an intoxicated condition on the night of April 14.James M Connell testified that when Jonnard relieved him at gate 11 at about4 p. in, Jonnard took an unopened bottle of whiskey from his pocket and said,"I understand you like to tell on people. I am going to see if you do"Connell testified that he saw Jonnard again at about 6 o'clock, at which time hesmelled whiskey on Jonnard's breath.He was unable to recall anything- that,was said on this latter occasion.Connell did not report Jonnard's/condition tothe respondent.Michael Savage,a plant production employee,testified that'he saw Jonnard at gate 4 between 10 and 11 p. in. and that Jonnard addressedhim in abusive language but that he "forgot the whole incident" because hesmelled liquor on Jonnard's breath."The respondent made no claim that Jonnard's alleged absence from duty was a con-tributing cause to his subsequent discharge.12 Jonnard was at one time a professional baseball player. FOR'D'MOTOR 'COMPANY545Fredericks testified that Jonnard staggered into the office and that he "smelledas though he had been drinking."R. C. Blackburn, a clerk in the office, described.Jonnard as "drooling at the mouth; sort of frothing .'..'Dabney and Smolartestified they drove Jonnard to Fredericks' office.According to Dabney,Jonnard'sbreath smelled of -whiskey and his gait was uncertain.Smolar testified Jonnard"spoke in kind of a hesitating manner," and that his voice was loud whereas hewas usually"quiet mannered."These two men testified that theydrove Jonnardback to his car which was parked at gate 11, and, that as Jonnard got out oftheir car he displayed a large roll of bills.They left Jonnard at gate 11, wherethe latter had his car parked.Smolar testified that he "wouldn't pass" an opin-ion on whether Jonnard "was fit to drive ..."According to the normof humanbehavior they would not, however, have left Jonnard alone to drive his own carand with a considerable amount of money on his person, had they not regardedhim as reasonably sober. In addition to the foregoing, Frank E. Creelman, aservice department employee, testified that he saw Jonnard in,an intoxicated.condition at about 11 p. in. at a lunch stand which was situated adjacent to therespondent's property.Wood also testified that he saw Jonnard at this place,and that Jonnard asked him why he was being sent home. According to Wood,he replied, "you have been drinking, and you are in no condition now for me totalk to you.You better go home now and see me tomorrow."Wood testified that he made out a quit, slip for Jonnard, on which he reportedthe condition he had found Jonnard in, and sent it to the employmentmanager.He testified that he had no authority to discharge, but thathe recommendedJonnard'sdischarge and that thesole reason for his recommendation wasJonnard's intoxication while on duty.Jonnard denied that he was intoxicated on April 14 while on duty, or that hehad been drinking at all on this occasion.William Steel, a truck driver for therespondent, testified that he drove his truck up to gate 11 about9: 30 p. in. andspoke with Jonnard for about 15 minutes.He stated that Jonnard's gait wassteady and he smelled no whiskey on Jonnard's breath. John H. Dickshott, aplant protection employee, testified that he talked toJonnard,at gate 4 about11 p. in. as Jonnard was leaving the plant; that he smelled no liquor on Jonnard'sbreath, and that Jonnard appeared to be sober. Patrick Michael Gallaghertestified that he met Jonnard at about midnight at a restaurant and that Jonnardwas sober.Arthur A. Schoenrath,police officer at Dearborn,testified that he sawJonnard at about the same address as that given by Gallagher, at 'about 11: 30p in. and asked him if it was his off night, and that Jonnard replied that he wasfired.According to Schoenrath,Jonnard was sober."It is seen from the above, that there is a great deal of conflict in the testimonyconcerning Jonnard's condition on the night of April 14.The undersigned isconvinced, however, that, had Jonnard been intoxicated to the degree testified bythe respondent's witnesses, he would not havebeen able to go from place to placealone and to drive his car unaided.The most disinterested of the witnesses wasthe police officer, who, by virtue of his profession, might be termed an expert indetermining whether a man was drunk or sober. According to Schoenrath'stestimony, which the undersigned credits, Jonnard was, at the time they met,sober.The undersigned has found that Wood was an evasive and unconvincingwitness.His version of the April 14-incident is not credited.The undersignedfinds that Wood made the statements attributed to him by Jonnard, and that it33 Schoenrath was unable to recall the precise date on which he met Jonnard, but it i,clear from his conversation with Jonnard and Jonnard's testimony that he saw Schoenral hon the same night that he was discharged, that he encountered Jonnaid on the eveningof April 14 and the undersigned so finds. 546iDECISIONS.OF NATIONALLABOR RELATIONS BOARDwas following argument between him and Jonnard about the U. P. W. A. that hegave instructions for Jonnard to be sent home.Assuming, however, that Jonnard had been drinking,it appearsthat normally,while he would have been relieved of his post and sent home, he would not havebeen discharged for his first offense in this respect.Bernard, who does- notappear to have been directly involved in Jonnard's discharge, testified that it wasthe respondent's policy to discharge anyone who "comes in drunk or becomes'drunk during the course of the 8-hour period." Jonnard testified, however, with-out contradiction, that four named employees, at least three of whom wereemployed in the plant protection department, were sent home for being drunk attheir respective posts, but none was discharged.Fredericks admitted on cross-who (had been sent home -for being drunk but were not discharged, and testifiedthat it was customary to warn the men before discharging them. The followingis an excerpt from Fredericks' cross-examination.Q.... there have been a good many men who have been sent home fordrinking too much?A. That's true.-Q' And after they sobered up, were they given their jobs back, after thewarning?A. They were.There is no evidence that Jonnard was, at any time prior to April 14, in anintoxicated condition while on duty, except the testimony of Dabney that, on anand "wasdrinking a little."Dabney testified that lie assigned Jonnard a job on this occa-sion due to shortage of personnel, that when he saw Jonnard later, the latter was"quite under the-influence of liquor,", and he warned Jonnard. "Bob, I don't caresendyou Lome." It does not appear reasonable that a supervisor would assigna man whom he knew to be drinking to a plant protection job, and allow him toremain on the job, when it appeared that lie was "quite under the influence,of liquor."The undersigned does not credit Dabney's testimony.On the basis of the foregoing testimony and the entire record, the undersignedis convinced and finds that the respondent:(1)Opposed organization of its plant protection employees by the U. P. W. A.and, by statements and conduct of its supervisors and agents set forth above,discouraged membership in the U. P. W. A.;(2)On November 17, 1941, terminated the employment of Jonnardlbecauseof his activity in behalf of the U. P. W. A and, while reinstating-him on Decem-ber 1, 1941, continued to discriminate against him in the manner set forth above,because of his union activity ;.(3)On April 14, 1342, discharged Jonnard because of his continued membershipin, and activity in behalf of the U P. W. A. ; " and(4)By the aforesaid statements and conduct of its agents and supervisors, hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.'I14 Jonnard secured employment after having been discharged by the respondent, andabout three weeks priorto thehearing, tooka voluntaryleave of absence for the purposeof engaging in organizationalactivity for the IT. P.'W. AHe wasreceiving $180 a monthat the time he began work in connectionwith the U. P. W. A. FORD MOTOR COMPANY5473.The alleged discriminatory discharge of Howard W. LeaverLeaver was _employed by the respondent in the. plant protection departmentof its River Rouge plant from October 3 to December 7, 1942, when he Wasdischarged.Leaver joined the U. P. W. A. about, a week after he was employedand was active in soliciting employees for membership in that organization.At the'time' of his discharge Leaver was employed as a watchman at the FFBuilding where coal was conveyed to an elevator and thence to the 'respondent's,powerhouse.He had been on this assignment only 2 days when he wag dis-charged.Itwas his duty to patrol the area and to guard against trespassers.His working hours were from 8 a. in to 4 p. in.On Sunday, December 6, Leaver left hispost unattended at 3,:20 p.m. and,walked to gate 1, a distance of some 500 yards from his post, to ask the tgatekeeper, John H. Dickschott, if he might ride with Dickschott in the latter's carto gate 4, where the employees checked out on leaving the plant."When Leaverreachedgate1 he saw Dickschott sitting in a car withJamesW. Wilson, aforeman whom Leaver did not know at that time.18 Leaver went to the car,asked Dickschott what time'he intended to drive,to gate 4, and when Dickschottreplied that he would be going in 10 or 15 minutes, Leaver said that he wouldwait at gate 1...'A few minutes later Wilson motioned Leaver to come to the car and offeredto drive him to gate 4. Leaver accepted the offer.Wilson asked Leaver howlong he had been employed by the respondent and whatwork he had.been en-gaged in previously. According to Leaver, Wilson then told him "If you are com-ing in here with the union . . . and dictate to these boys in here, and expectseniority, you have got another thought coming" On cross-examination, Leavertestified,that Wilson told him that he should put in 8 hours at his post "regard-less ofunion`activities . .When they had reached gate 4, Wilson instructedLeaver to "punch" ,his.card since the latter wanted to go home.After he hadpunched his card, Leaver walked back to gate 1 and told Dickschott that hethought he was fired.Dickschott replied : "I understand that Mr. Wilson thinksyou areJewish."Leaver testified thathe "got burned upabout that"and thatseeingWilson driving by about that time, he stopped Wilson and told him "Iam no more Jewish than you are."Dickschott, who was chairman of the U. P. W. A. Board of Directors, testifiedconcerningthe above incident that Wilson drove up to gate 1 andasked him toget in the car. In the conversation that ensued Wilson asked "How about theunion, andhow does this Leaver fit in the picture?" and wanted to know if Leaverwas a Jew.,Wilson, who worked directly under Joseph Charles Bernard, superintendentof plant protection at the River Rouge plant, admitted that he asked Dickschotthow,the U. P. W. A. was "coming along," and that he knew that Dickschottwas on the U. P. W. A "committee."He testified that there had been a Boardelection which resulted in only one vote being cast against the U. P. W. A., andthat he therefore assumed that all plant protection employees were members ofthe U. P. W. A.''Wilson admitted that he had knowledge that Leaver was aiG On cross-examination, Leaver gave as a further reason for his absence from his post,that he had lost his work badge at gate 1Assuming that this was true, it affords nojustification for his having left his post unattended16 Leaver testified that he had not met Wilson but had been advised "to be on the,]ookout for him ",11The Board election referred to by Wilson involved plant protection employees of therespondent's Dearborn plant solely.This election was held on November 20, 1942, withthe result that 140 votes were cast for the U 1' W A and 1 vote aeamst that organiza-tionSee 44 N L R B 70. 548DECISIONS,OF NATIONALLABOR" RELATIONSBOARD"member of the U. P. W.A. and'that he first learned ofLeaver's union affiliationon the day he talked with Dickschott.Wilson also admitted having once madea remark to the effect that "unionism was in the air", but denied that he haddiscussed the U. P. W. A with Bernard or other-supervisors of the respondent.Testifying concerning his conversations with Leaver, Wilson stated"that whilehe was driving Leaver from gate 1 to gate 4 he told Leaver". . .I have beengetting bad reports about you.You don't take your work seriously.You siregoing to put the blame on me...Regardless of the union question,that thing[Leaver's absence from his post]is going-to stand or fall'on its merits.What Ihave to say to you is, you have to put in 8 hours,and 8 good hours`.Thatmeans you can't be off the job."'Wilson denied that he made the' statementsabout'the union attributed to him by Leaver.Wilson admitted that he had seenLeaver leave his post on prior occasions,but hail not reprimanded or warnedhim.Wilson had no authority to discharge but reported Leaver's absence fromhis post to Bernard.I-On the day following his conversation with Wilson, Leaver reported forwork as usual'but found his work card missing from the rack.He was there-after directed to see Bernard,\admitted to Bernard that he-had left his postearly on the prior day,and gave,as an excuse,"I never have been told at whatparticular time I was to leave, or any particular time."'Bernard replied thatLeaver was well recommended,18 that the FF Building was an important assign-ment, and he had thought that Leaver was the man for the job.He then toldLeaver that he should not have left his post unattended,and discharged him.Bernard tesified that the respondent's entire operations depended on the power-house,'and coal for the powerhouse was drawn from the property which Bernardwas assigned to guard. It was Bernard's uncontradictedritestimony that prior toLeaver's assignment to this post,a fire had occurred, at this'building`duringwhich a conveyor belt for coal was burned. That coal dust is highly inflammableis a matter of common knowledge.Bernard also testified,and Leaver admitted,that prior to Leaver's discharge,plant protection employees were sworn in asauxiliarymilitary police and a part of the oath administered them by agovernment officer was that they would not leave their post while on dutywithout being relieved. If a plant protection employee wished to be relieved hewas required to call the office and,according to Bernard,if there was a legitimatereason for the man leaving his post an employee would be sent to relieve him.Bernard further testified:"We try to see the men are relieved around about5 and 10 minutes before 4 o'clock, so that they can get back and ring out . . "As to Leaver's union affiliation Bernard testified:"I have no knowledge of hisunion status at allI have had no occasion to know. I had no contact withhim, except that I called him in my office,because he left his post."'Leaver testified that he understood that he was to check out at,-'gate 4'at theend of 'his work shift,and that he normally would have left his post at 3:30 or3:40 p m. He admitted,however, that it was only 10 or 15 minutes walkingdistance from his post to gate 4.He further testified that he was never told towait at his post until a relief man had arrived.Whileit is reasonable to'believethat, in the absence of instructionsto thecontrary,he may have understood thatitwas permissable to leave his post in time to check out at 4'p. in., the end of hiswork shift,thiswould affordno justification for his having left his post onDecember 6 some 40 minutes prior to the end of his work shift.Furthermore,since he admittedthat 'he and other plant protection employees were sworn inas auxiliarymilitary policeof theUnitedStates Armed Forces,and 'a part ofthe oath administered was that he employee would remain at his post until18Leaver was recommended for employment by Stan Fay,an assistant to Harry Bennett,the respondent's personnel director'I FORDMOTOR COMPANY549'relieved, it is clear that he had full knowledge of the requirement that he shouldremain at his post until the end of his work shift or until relieved.Dicksehott testified that it had been customary on some jobs to leave early,'but further testified, "I don't know whether it is today or not."Bernard testi-fied on thissame topic,"In the past, we have been more or less flexible about'that.Before thewar started, there were times when we wouldn't be as exactipgas we have been recently.But since the war started, and since we have had to.take on increased responsibility, at least, when that came up [Leaver's absence,from his post], I discharged him." According to Dickschott, a short time prior to,the hearing in this proceeding, he left his own post 2 minutes before the end ofhis work shift, when he thought an employee was approaching to relievehim, and'on the following day he was called to account by his supervisor and while hewas-permitted to resume his post, he suffered a $15 pay reduction. The Boarddoes not allege that this penalty was discriminatory, although Dickschott'sU. P. W. A. activity was well known to the respondent. The foregoingincidentbespeaks the gravity with which the respondent regarded a plant protectionemployee's leaving his post unattended.In view of the total situation of war industry, the nature of Leaver's dutiesas a plant protection employee and member of the auxiliary military police,-and Leaver's undoubted knowledge of the requirement that he should remainat his post until'the end of his work shift unless relieved,the undersigned isconvincedthat there was justifiable cause' for his discharge.Some doubts ofthe actualcause of hisdischarge are raised by Wilson's testimony but Wilsonhad no authority to discharge and while he was an assistant to Bernard, there isno evidence that he reported to Bernard concerning Leaver's U. P. W. A. affilia-tion.Bernard's testimony was unequivocal and persuasive and he testified thatThe discharged Leaver after being informed by Wilson: that Leaverhad left hispost unattended. In view of the foregoing and upon consideration of'the entirerecord, the undersigned finds thatthe respondentdischarged Leaver because heleft his post unattended and will recommend dismissal of the allegation of theBoard's' complaint that Leaver was discharged because ofhis unionactivities.4 The alleged discriminatory' discharge of William Harry Bailey, , CharlesEugene Bailey, and Robert Elroy Brown,Brown, and William and Charles Bailey were service department employeesof the respondent's Dearborn plant at the time of their allegeddiscriminatorydischarge on May 25, 1942. Each had been employed at the Dearborn plant forseveral years and had worked in various job capacitiesWilliam Bailey had been.successively employed at River Rouge, the Ford. farms, and Dearborn, and invarious job capacitiesas a washer,a sweeper, a driver, and gate watchmanAt the timeof his discharge he was a gatewatchman at theDearborn airport 1°Charles Baileywas at thetime of his discharge a watchman and, on occasion,washed cars and drove trucks at the Dearborn laboratory.Brown during theperiodof his employment drove a service car, washedcars, and served as a gatewatchman ; at the time of his discharge he was "supervising" the gasing of trucksand cars and the washing of tanks and trucks at the airport.The three emloyees joined the U. P. W. A. in January' or February 1942,attended meetings of the Union, and engaged in other organizational activityWilliam Bailey was a U. P. A. W. steward for the day shift at the airport,CharlesBailey a steward for the day shift at the Dearborn engineeringlaboratory, and Brown, chief steward for the Dearborn' unit ofoperations.19 The airport was a part of the Dearborn unit of operations which includes also anengineering laboratory; the latter was housed in a separate building.536105-44-vol. 50--36 550DECISIONSOF NATIONALLABOR RELATIONS BOAIRDEach ofthese employees testified that he wore a steward's buttonduring workinghours.20- ,-They each testified concerning conversations they had had with, Austin KyleMoore, a supervisor. In these conversations, Moore made reference to thesteward-buttons the men wore and asked,if he could obtain one.Moore didnot deny the statements thus attributed to him, and testified that he knew whothe Union members were and that "The majority' might have had (Union)buttons on at that time. They wore buttons almost all the time."Moore, a Board witness, who was transferred to River Rouge and demotedto a non-supervisory position on January 14, 1943, with a reduction in pay, testi-fied that at-a time prior to the discharge of Brown and Charles and William,Bailey, Raymond Dahlinger. superintendent of the Henry Ford Farms told' him,"`Get rid of all those guys with the buttons on them"Moore replied that he -could, not do that since "they all got buttons on there"Dahlinger inquired "Who -has organized this bunch'?" and when Moore replied that he did not know,Dahlinger said, "All right, forget about it . . . I will get a fellow that will findout."Moore had no authority to hire orfire andtestified, "He [Dahlinger] knew'I couldn't get rid of those men." 'Dahlinger denied that he made the statementsattributed to him by Moore. It is not plausible that Dahlinger would instructa foremanwho had no authority to hire or discharge to "get rid of" unionmembers and the undersigned does not credit that portion of Moore's testimony,On May 25,1942, Brown'and William and Charles Bailey wereeach directedto report to William J. Theisen, who was at that timesuperintendent of plantprotection employees of the Dearborn plant.Theisen advised these employees,individually, that it was necessary to reduce plant protection personnel at theDearborn plant and that he had transfers made out for them. - He directedthem to take their respective transfers to the employment office.Each.refusedto take-the proffered transfer and was then directed by Theisen to leave-theplant.When on the following day they attempted to return to their old. jobsthey were denied access to the plant .by the gate keeper who showed them atypewritten notice which stated that they were not to be admitted.The noticealso bore the name of, John Frlizzina who had been offered and had accepteda transfer to the River Rouge plant on the prior day.2'Brown and Charles andWilliam Bailey later visited the River Rouge employment office where anemployment clerk advised them that he lead. no information concerning atransfer for their: sTheisen, in explanation of the transfers, testified that upon receiving a Gov-ernment contract for the construction of the B-24 Bomber in 1941, the personnelat' the Dearborn airport was increased by some 2800 employees and that ittherefore became necessary to build up the plant protection force at that time.In March 1942, some 2500 employees were transferred from the Dearborn to thenewly constructed Willow Run plant where the B-24 Bomber was to be built.According to Theisen, it thereupon became "compulsory" to reduce the Dearborn"There werefiveU. P. W. A stewardsin all and presumably the other two,w'h'osenavies were not divulged in the testimony, wore their steward buttons also.The Boarddoes not allege that they were disciimnnated against.u Frazzina did not testify,and the record does not disclose whether he was a memberof theU. P. W. A.Moore testified that lie had not observed Frazzina wearing a U. P.W. A button.2 Since the employees had definitely refused the transfers when they were offered byTheisen they could hardly have expected the said transfers to have been awaiting them atthe employment office. iFORD MOTOR COMPAJ Y551plant protection force and this force was reduced from 319 to 285 or 286 em-'ployeeswithin a period of 90 days.' A proportionate reduction in plantprotection personnel would be entirely logical under the circumstances of adrastic overall reduction in personnel and the undersigned credits Theisen'stestimony.Testifying concerning the transfer of the three employees named in thecomplaint, Theisen stated that William Bailey was a chronic complainer and hadbeen shifted from job to job due to dissatisfaction with every job given him.14According to Theisen, "after a -certain length of time, any foreman he workedfor was glad to pass him on to somebody else." In January 1942 Bailey askedto be taken off the gate where lie had been stationed as watchman and put backon driving, but Theisen told him "When you were on driving, you were com-plainingabout, the other people getting the best trips, that is the reason I putyou on the gate, now you are not satisfied there. I have been, ever since youhave been on the gate, trying to get you the gate, you prefer to have, and youare still dissatisfied.And I am not going to put you back on driving." Baileythen asked for a transfer to the River Rouge plant, and Theisen replied thatas soon as he was in a position to release Bailey, he would be glad to give hima transfer.The above testimony was not contradicted by Bailey who admittedthat he had asked to be taken off the gate and put on driving.When on May25 Theisen offered Bailey the transfer and directed him to take it to theemployment manager at River Rouge he told Bailey, "I know there are plentyof openings, because they are asking for men.They said they would take anymen we could release from this plant and place them on defense production."Concerning Charles Bailey, Theisen 'testified that he was a "peaceful worker"and that he offered him a transfer at the same time with his brother, William,because they drove back and forth from work in the same car: "Due to the rub-her situation, which was getting acute, and more as a favor than anything else,was the reason the' transfer was offered to' Charles Bailey."He admitted thatCharles Bailey had not asked for a transfer and that he was denied furtheremployment at the Dearborn plant when lie refused to take it.Brown, according to Theisen, had requested a transfer on four different occa-sions because he wanted to get into "welding" but was refused since the requestscame at a' time when it was necessary to increase plant protection personnel atthe Dearborn plant.Theisen testified, "I told him to continue'his school workon welding and just as soon as I could see my way, clear to give him a transfer,Iwould do it."Brown admitted that lie was taking courses in welding and33'SeverahBoard witnesses testified that new employees were hired (luring this period.Olaf S. Rose,.an officer of the U.P..W'. A., whowas office clerk dining this period, testifiedthat new men came in continuously during the spring of 1942 and that these was alwajsa shortage of plant protection employees.Ile also testified that Tennis,a supervisor,told him in tine spring of 1942,"If they don'tquitgiving these transfers I am going totellMr. Theisen to stop it or I won't have enough men to run the shift."He admitted,however, that although employment records were available to him while he was clerk,he did not'refer to these records to determine whether there was an overall reduction of,plant protection personnel.Moore testified that plant protection personnel was reducedby a6 more than two-or three employees dining this period,but this appears to havebeen a mere guess and the Board offered no documentary evidence in substantiation ofthis claim.Walter Kaschmerovsky testified that he was rehired on May 25,1942, aftera considerable period duringwhichliehad been employed elseiihereHe was employedtowash tractorsTheisen admitted that new men may have been hired during thisperiod but further testified that during the same period numerous employees were leavingthe respondents employ upon being inducted into the armed forces.Board witnessestestified similarlya Bailey,'s own testimony reveals that he was transferred from job to job on numerousoccasions prior to May 24, 1942.''.- 552DECISIONSOF NATIONAL LABORRELATIONS BOARD,-that he asked for a transfer during the latter part of 1941 to a welding school atthe Dearborn airport.He testified on cross-examination that he asked for &transfer only once, but on direct examination he testified that on May 25 whenoffered a transfer by Theisen, he stated to Theisen : "I asked you for a transfer_about, three or four times before and you didn't give it to me." According toBrown, Theisen replied that he did not have men to release on the prior occa-sions.Brown admitted that Theisen told him on May 25 that the job to whichhe would be transferred would "probably" be welding and offeredhim a choiceof going to the River Rouge or Highland Park Plant. Theisen testified concern-ing Brown's transfer "If he would have taken that transfer and asked me torecommend him to some welding job, I would have willingly done it," andfurther testified that at that time there was a demand for welders at the RiverRouge, Highland Park and Willow Run plants. According to Brown, whenoffered a transfer, he asked Theisen "if he was afraid of a little organizationcoming in here," and Theisen replied that he "didn't know anything about that."Concerning the notices barring access to the Dearborn plant to the four em-ployees who had been offered transfers on May 25,'Theisen testified withoutcontradiction that it was a regular practice that if a man left a job he was there-after restricted from coming into the plant at random, and since the men hadnot turned in their badges, it was necessary to notify the gate keepers to refusethem admittance.They were not, however, refused admittance through theplant office where they could request permission to see whom they wished to seeNone of the three employees named in the complaint made any effort to seeTheisen after May 25 when they refused the transfers offered them.Theisen, who was injured in 1941, and was thereafter irregular in his attendanceat the plant, denied that he had any knowledge of U P. W. A. activities amongplant protection employees at the time of'the transfers or that he had observed''any _of `the employees —wearing U. P: W. A. buttons.He further testified' thatMoore had nothing to do with the matter of the transfers.Moore testified thatdue to Theisen's injury he was instructed not to tell Theisen "anything," andthere is no evidence that he advised Theisen of the U. P. W. A. activity of thethree employees involved in the May 25 transfers.Had there been such dis-cussions,Moore, whose testimony generally was adverse to the respondent, wouldundoubtedly have alluded to them in his testimonyAfter 11 years as superin-tendent of the Dearborn plant protection department Theisen was himselftransferred to the respondent's sociological department on November 23, 1942,where he was employed in a non-supervisory capacity.It is clear from all the testimony that during their years of employment withthe respondent each of the three employees named in the complaint had beentransferred from one job to another on numerous occasions 25When they wereoffered transfers on May 25 they refused the transfers without making anyinquiry whatever as to the type of jobs to which they might be transferred. Thereisno showing that the offer of the transfers was not made in good faithor that the jobs to which they may have been transferred would not havebeen equivalent in all respects to the positions they then held. Theisen'sexplanation of the reduction of the plant protection personnel following the trans-fers in the spring of 1942 of some 2800 employees from Dearborn to the WillowRun plant, was logical' and convincing.The undersigned believes and finds thatin his selection of Brown, Charles and William Bailey foe transfer on May 25,1942, Theisen was not influenced by knowledge of their union activities but wasmotivated by the reasons given in his testimony.The undersigned accordinglyfinds that the respondent did not discharge Brown and Charles and William13Brown admitted that he had been transferred frequently 'dui ing the period of hisemployment and testified : "That was done all the time 11 IFORD MOTOR COMPANY553 ,Bailey because of their union activities and will recommend that the Board'scomplaint be dismissed insofar as it alleges the discriminatory discharge of thesethree employees.B. DraftsmenIt is alleged, in the Board's complaint as amended that the respondent dis-criminatorily discharged nine employees engaged in tool and die designing at the`respondent's Airframe, a part of the Dearborn unit of operations 2dThe following background facts concerning which there is no conflict in thetestimony, tend to narrow the scope of the issue, and to facilitate understandingof the total situation in which the alleged discriminatory discharges occurred.1.Background of respondent operations%Prior to May, 1941, the respondent employed approximately 200 tool and diedesigners, herein called draftsmen. In June or July, 1941, the respondent com-menced work on certain defense contracts and the number of draftmen in itsemploy was increased to about 1,000 men. 'Since there was room for only about200 draftsmen at the River Rouge plant, a group of draftsmen working on, abomber project for the United States armed forces was transferred to the Air-'frame building at the Dearborn Unit which was, at the time, nearly vacant.Most of the draftsmen alleged to have been discriminatorily discharged on De-cember 16, 1942, were transferred from the River Rouge plant to the Airframeon this occasion. In the spring of 1942 the bomber project was moved to' therespondent's newly constructed Willow Run plant, and a number of the employ-ees who had been engaged on the project followed the job to Willow Run. Afew months later, some of the group so transferred were returned to the Airframewhere drafting operations were continuing uninterruptedly on successive govern-went contracts.Towards the end of 1942 work at the Airframe began to dwindle, as draftingwork on government contracts neared completion.Work on a tank destroyer;the last remaining job at the Airframe, was scheduled for completion onDecember 15, 1942.Cliff C. Crysler, who was in charge of draftsmen opera-tions at the Airframe, testified that he made several efforts to obtain add!-,tionalwork to keep the 'Airframe in operation.When these efforts wereunsuccessful, he made plans to discontinue the unit.On December 15, nearthe closing time, Crysler gave a group of draftsmen transfer slips and directedthem to report to the River Rouge employment office.Of the 10 employeesreceiving transfer slips on or about that date, the following 8 are alleged to havebeen discriminatorily discharged :John S. BinderGeorge KouriEdward R. KomorowskiNick StrokRobert Earl ErriarHenry S. PetersonEcy Elian Maida 2TAzad SarafianThe remaining two employees who received transfers on that date but whoare not alleged to have been discriminatorily discharged are :Russell P. CramerWilliamW. SmithPhillipKeck, a starman or foreman,' also alleged to ,have been discrimi-28Eight employees were alleged to have been discharged on December 16, 1942.Theninth employee, Edward Iiomoronski was alleged to have been discriminatorily dischargedon December 15, 1942, rehired on December 16, 1942 and then again discriminatorily dis-charged on December 17, 1942.27Maida was first given a "quit" slip.However, lie was thereafter returned to his jobon the some day and was, toward the close of his work shift, given a transfer slip similarto that given the other transferees.starinan had no authority to hire or to discharge, but exercised other supervisoryfunctions normally vested in a foieman. 554DECISIONS OF NATIONAL LABOR RELATIONSBOARDnatorily discharged,received a transfer slip on December 17 and was directedto report to the employment office.All remaining draftsmenof theAirframe were transferredton or-about Jan-uary1,1943, theentire Airframe unit being closed on or about that date.Approximately 69 draftsmen were employed by the respondent at the Airframein,December 1942, prior to the transfers.2.Organizational backgroundThe first organizational activity among the, draftsmen of which there is sub-stantial evidence, occurred in the spring of 1941, during a U. A. W strike.At that time, several employees named in the complaint joined a union affili-ated with the American Federation of Labor. , There is some evidence thatcertain supervisory employees participated in this union's campaign for mem-hers.However, it appears that membership of draftsmen in this union wasmerely nominal and of brief duration. Shortly thereafter a large number ofAirframe draftsmen, including those alleged to have,been discriminatorily dis-charged, with the possible exception of Nick Strok and Azad Saraflan, 'Joinedthe Society of Designing Engineers, a labor union affiliated with the Congressof Industrial Organizations, and herein called the S. D. E. S. D. E. activitieswere carried on openly and with the respondent's knowledge. It appears thatthe S. D., E. requested and was refused the respondent's recognition as bargain-ing representative of the Airframe draftsmenIn 'the summer of 1942, thedraftsmen transferred their membership from the S. D. E. to the U. A. W., uponrepresentations of officials of the latter organization than an effort would bemade to include draftsmen in the U. A. W. contract with the respondent.Whenthe contract of November 4, 1942 again excluded draftsmen from the bar-gaining unit, membership of draftsmen in the U. A. W. lapsed. There was nofurther organizational activity among the draftsmen. until December, 1942.-As heretofore appears, the U. P. W. A. was primarily engaged in organizingplant protection employees. In November, 1942, it won a Board election and onDecember 3, 1942, was certified by the Board as the bargaining representative of,plant protection employees of the Dearborn plant- of which the Airframe wasa unit 2'On or about November 25, 1942,,and early December, the U. P. W. A:filed petitions for certification as bargaining representatives of plant protectionemployees at the Highland Park and River Rouge plants, respectively.Shortly after the U. P. W. A. won-the election at the Dearborn, plant, John S.Binder, a draftsman, discussed with Jonnard, U. P. W. A. president, the matterof having the U. P. W. A. represent the draftsmen. Jonnard advised Binder-that if he was successful in getting enough U. P. W. A. membership cards signedby Airframe draftsmen, he would communicate with the respondent requestingrecogntion of the U. P. W. A. as bargaining representatives of the Airframedraftsmen, and if this request met with refusal, would petition the Board foran election.Binder thereafter personally obtained about 25 draftsmen signa-tures on U. P. W. A. membership cards, and of a total of some 69 draftsmenemployed at the Airframe in December, 48 signed U. P. W. A. cards. Thesecards were signed on December 8 and 9, 1942. On December 11, Jonnard ad-dressed a letter to H. H. Bennett, the respondent's personnel director, request-ing recognition of the U. P. W. A. as bargaining representative of Airframedraftsmen.The respondent made no reply to this letter. Jonnard testifiedthat the U. P. W. A. had made no effort to organize draftsmen except at therespondent's Airframe.Binder testified that a majority of the men signing U. P. W. A. cards signed'them in the respondent's plant during working hours, while others signed dur-`t29 See 45 N. L. R B. 70.I FORD1\IOTOR COMPANY555mg the lunch periods.When asked if this activity was carried on openly,Binder testified that he "couldn't flash" the card's around, that he gave theistout and the men returned them, and "that was all there was to it." Employeessigning U. P. W. A. cards wore no insignia of membership, there were noU. P. W. A. meetings of,draftsmen, and the U.-P. W. A letter of December 11made no mention of names of employees who,had affiliated with that union.3.The discriminatory transfers of Binder, Koinorowski, Errair, Maida, Kouri,Strok, Peterson, Sarafian, and Keck $°On Decembed 15, 1942, Maida was given a "quit" slip at the direction ofCrysler, who was in charge of Airframe draftsmenMaida considered that hehad been discharged 93 and spoke to Binder, U. P. W. A. steward, and was30 The following is the employment record, in brief, of draftsmen alleged to have beendiscriminatorily discharged:Binderattended the respondent's apprentice school in 1996, and in May of that yearwas employed' at the River Rouge plant. In 1939 he was transferred 'to the drafting roomin that plant,, and in August 1941, to the Airframe. In April 1942, he was promoted fromitposition as Number 2 designer to Number 1 designer, and occupied the latter positionuntil his employment was terminated in December 1942. From a starting wage of 55cents an hour, he received successive wage increases, and was receiving $1.45 an hour atthe time his employment was terminatedKomorowskiattended the respondent's trade school from 1935 to 1939, when he beganwork at the River Rouge plant as a tool maker's apprentice at 75 cents an hourThere-after he was transferred to various departments and received several wage increases.Hewas first transferred to the Airframe in July 1941.At the time his employment wasterminated, lie was a Number 1 designer receiving a wage of $1.55 an hour.Errairattended the respondent's apprentice school from March to June, 1941, when hewas transferred to the River Rouge drafting room at 75 cents an hour, In August 1941he was transferred to the Airframe.He received successive wage increases and, in May1942, was raised to $1.35 an hour. On December 7, 1942, he received another wage, in-crease.Maidastarted in the respondent's apprentice school in February 1941, and on September15 was transferred to the drafting room of Airframe. On April 16, 1942, his wages wereraised from $1.00 to $1.15an hour.Hereceived a furtherwage increase in September1942.iKouriwasemployed by the respondent on October 5, 1941, as a Number 1 detailer at,the Airframe, at a starting wage of $1.00 an hour, and thereafter received three wageincreases.Strokwasemployed by the respondent in production from 1935 to 1937.He was there-after employed as a truck driver, and still later was transferred to tool and die designing.From February 1942 to the termination of his employment in December, except for a briefperiod- atWillow Run, in 1942,' he was employed at the Airframe.He receivedseveralwage increases and in September 1942 was promoted from a position as Number 2detailer to a Number 1 detailer, with a wage increase of 10 cents an hour.Petersonattended the respondent's apprentice school in 1936 and in 1937 was trans-ferred to the River Rouge plant, where he served a 2-year apprenticeship. In January1941, he was transferred to the drafting room at River Rouge and was granted a wageIn the spring of 1941, he was transferred to the Airframe. Froma starting wage of 55 cents an hour, he received, successive wage increasesand was em-ployed as a Number 2 designer at $1.30 an hour at the time his employment wasterminated.Sarafianattended the respondent's trade school from 1937 to 1941, when he was trans.ferred to the engineering department at the Airframe, at a starting wage of 80cents anhour.He was transferred to Willow Run in February 1942, and back to the Airframe inMay 1942, where he worked under Crysler until his employment was terminated.Hiswages were raised from 80 cents to $1 05 an hour.Kock,after attending the respondent's trade school from 1932 to 1937, was employedby the respondent as a clerk on March 31, 1937, at 75 cents an hour, and remained inthat capacity until June 1, 1937 when he was first employed as a draftsman at 80 centsan hourPrior to December 1942, Keck, was made a "star man" or foreman at $1 85 anhour, and served in that capacity until his employment was terminatedAs a foreman,he exercised general supervision over a group of men and was vested with authority torecommend wage increases or to recommend for a discharge81A quit slip was commonly used to designate termination of employment.I :556DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirected by Binder to see Mr. Garcia, an official of the U. A. W 3:Maida sawGarcia at the latter's office and Garcia telephoned CryslerGarcia told MaidaMaida and Garcia then saw Temple, a representative of management who appearsto have handled grievance matters for the respondent at its Airframe.Pursuantto this meeting and after having conferred with Crysler, Temple advised Maida.that Crysler would reinstate him but that "the work was cut short and theywould be breaking up in about two weeks."Maida then returned to his job andworked the rest of that day.Near closing time lie was given a transfer slip-and directed to report to the River Rouge employment office 33Starman Keck testified that he spoke to Temple that same day about Maida's"discharge" and that Temple advised him that there was no reason to lay off theman for lack of work since "there was plenty of work in the company over atRouge and the Highland Park."Keck testified concerning Temple that he was"in charge of the Dearborn Airframe and also took care of the grievances forthe company." Temple did not testify. The undersigned credits the undisputedtestimony of Keck and Maida and finds that Temple was a representative ofmanagement and that he made the statements attributed to him by the Board's'witnesses.Near the close of the work shift, on the same day, Binder, Komorowski, Kouri,Strok, Peterson and Sarafian,' were also given transfer slips by Crysler whodirected them to report to the employment office at the River Rouge plant. Errairwas given a transfer slip on the following day with identical instructions.Allof these employees had received inter-departmental transfers prior to this date,but these prior transfers had normally designated the department to which theemployee was being transferred 34The transfer slips given the employees by,-Crysler on this occasion bore no such designation.The following is an excerptfrom Komorowski's testimony on this topic :Q What is the custom as far as you have knowledge with reference to thesetransfers?A. Generally, the transfer is given, is an inter-department transfer fromone drafting room to another, regardless of what branch.Q. In that case are you sent to an' employment office at all?A. No, sir. ' We are given a transfer.Q. Is it at all unusual to be sent to the employment office?A. Yes, sir.For a general transfer.When you are sent to the employ-ment office, that really means there is something wrong and you will probablybe offered production or asked to quit.-Komorowski's testimony was substantially corroborated by that of other Boardwitnesses, was not contradicted by the respondent, and is credited.Binder and other employees who received transfer slips on this occasionasked Crysler if it would not be fair to first lay off men who had been em-ployed only a few months, and Crysler's^ only answer was that all of theriBinder testified that Garcia was at one time interestedin organizingthe draftsmen.He also testified that he sent Maida to Garcia since Jonnard, U. P. W. A. president, wasworking at the time Maida was given a quit slip and was therefore not availableto assistMaida In obtaining reinstatement at that time.33 Crysler admitted that lie gave Maida a quit slip but stated that it was a mistake sincehe did not know how to go about closing down the departmentHe did not explain whyhe reinstated the employee only to transfer him the same day, and he made no mention inhis testimony of conversations with Garcia or Temple concerning Maida's reinstatement.34There were blank spaces on the transfer slip which when filled in by the departmenthead would indicate from which department the employee was being transferredand alsothe department to which the transferee was being assigned.' FORT)MOTOR COMPANY557Airframe'draftsmen would soon be out of work. To those who inquired, Cryslerstated that their work had been satisfactory.The respondent made no con-tention that the employees receiving transfer slips' on this, occasion were not -efficient and satisfactory employees.Binder and several others of the transferees testified, without contradiction,'that shortly prior,to the time they received their, transfers, they had been givenjob assignments which would have required two or more weeks for comple-tion.It further appears, from the testimony of the Board's witnesses andfrom the fact of greatly increased personnel following the beginning of workat the Airframe, that the transferees had seniority over numerous other em-ployees who were retained on the Airframe payroll until January 1, 1943 andwho were then given interdepartmental transfers.On December 16, Errair, Maida. Kouri, Peterson, Sarafian and Binder re-ported to the River Rouge employment office as directed by Crysler and werethere advised that the only jobs available were in productionMaida gavehis transfer slip to an employment clerk, Sylvester, who turned to an assistant,Sullivan, and asked "What are you doing with these two men from N-519-D?"Sullivan replied "All we can offer them is production or finger-printing.Thetop rate is $1.05 an hour."Kouri was asked by Sylvester, "Are you one ofthe boys from the bunch?" and when he answered, "I guess we are," Sylvestersaid "All I have to offer you is fingerprint operating or production."Petersonwas advised that if he could have his transfer slip filled' in to show a transferto a definite department, something could bedonefor him, but "outside ofthat" there was nothing for him except production.Bindertold Sylvester that-there probably were openings for men in the drafting rooms at the HighlandPark and the Willow Run plants and Sylvester replied, "Well, that is not up tome" andadded "the only thing I can, offer you is 'a productionjob."Sarafianwas asked, "Are you one of the bunch, too?" and was then offered a job inproduction at 85 cents to 95 cents an hour.When Strok reported to the em-ployment office on December 22, he was asked by Sylvester, "You are one ofthe boys that got laid off, too, aren't you?"When/Strok replied inthe affirma-tive, Sylvester looked at a card in his desk which bore a list of names; Syl-vester then advised Strok that he couldofferthe latternothing except a job inproduction.".Notwithstanding advice of the River Rouge employment office that only pro-duction jobs we're, available, several of the transferees made,efforts to,obtaindraftsman work at others of the respondent's plants.Komorowski called Morti-mer, head of the drafting room at Highland Park, and Mortimer advised him thathe thought he could use him, but that Komorowski should see Crysler about thetransfer.Crysler, though he had suggested to some of the transferees thatthey should try to find positions in other plants for themselves, told Komorowskithat he would have to go to the employment office'At the employment office,Komorowski obtained a transfer to Highland Park, and reported for work inMortimer's department on October 16.He worked a part of that day and untilnearly noon on the following day.Mortimer then advised him that althoughhis work was satisfactory, he had orders to transfer him, and further stated :"I was reprimanded for hiring you because I had my orders not to hire in anymore fellows, into the drafting room . . . Mr. Pioch [William Pioch, Sr., respond-'ent's chief engineer] called me and reprimanded me for hiring you "At theHighland Park employment office, Komorowski was advised by the employment85By "Production" Is meant non-professional work.Komorowski testified that Crysler's refusal was "a little out of the ordinary becausegenerally an inter-department transfer would take care of that ; from drafting room todrafting room." 558DECISIONS OF NATIONAL LABOR RELATIONS BOARI)iclerk, Baxter, "I have my orders to transfer you, and that's all there is' to i:t."He refused to tell Komorowski who had given him such orders.Mortimer andBaxter did not testify and Pioch, Sr., though testifying, did not contradictKomorowski's testimony.Komorowski's testimony is credited.As directed byBaxter he reported back to the River Rouge employment office, where he wasoffered a job in production at 85 cents an hour, which he refused. Followingthe termination of his employment, Komorowski obtained from Crysler a letterof recommendation which stated, inter alia, "On the basis of his work here, Ican recommend him highly."Errair, Peterson, Sarafian and William Smith,' went to Willow Run in an effort.to obtain employment at that plant.Peterson testified that he was advised byDon Pickles, bead of the drafting department of that plant, that there wereno vacancies.The employees then made an effort to see Ed Scott, head of theWillow Run engineering division.Errair testified that while they were waitingto see Scott, two starmen employed at that plant advised them that Scott "coulduse some men." They were unable to secure an interview with Scott, who afterlooking at the list of their names which had been handed to him by a,secretary,made a telephone call, and, then left the office without speaking to them.Afew minutes later a plant protection employee directed them to the WillowRun employment office where they were unable to secure employment. Petersontestified that at the Willow Run employment office they were advised that Miller,head of the River Rouge employment office, was looking for them.They immedi-ately went to the River Rouge employment office where they were advised thatMiller was not in.Binder sought employment at the River Rouge draftingdepartment and, was advised by Popeck, assistant superintendent at River Rouge,that there were no vacancies but that some were expected later.Binder wastold that if such a vacancy occurred, it would probably be a "detailer" job at amuch lower rate of pay than Binder had been receiving.He was also advisedof a position in the engineering department which was then open, but Binder.admitted that he was not qualified for this position.Philip Keck testified that on December 15, Crysler approached him and in-quired, "What's griping yoti," to which Keck replied that Robert Backoff andWilliam Pioch, Jr., starmen of the same status as Keck, had been trying to dohim "dirty" ever since they met. According to Keck, Crysler then inquired,"how come these fellows want to join the union? Did they ever refuse to givethem a raise when I asked fora raise for some of the boys?" Keck made noresponse and Crysler then stated that lie had been asked by the River Rougeplant "couldn't he handle his men over at the Air Frame." Crysler though testi-fying, did not deny the statements thus attributed to him by Keck, and theundersigned credits Keck's testimony.On the following day, having learned of the transfers, Keck asked Backoffand, Pioch, Jr., why all his "buddies" had been "picked" for the lay-off.'Theyreplied that Crysler had designated the men.Later this same day, Cryslertold Keck, "You claim I picked all your buddies," and when Keck replied, "Well,I17Keck's association of Rackoff and Pioch,Jr , with the transfer of men from the Air-frame appears to have derived from an incident which occurred on Thanksgiving, 1942,when Backoff and Pioch,Jr.were absentfrom theirjobs during a period of their workshifts.On the following day Keck had refused to countersign their time sheets for thetime they were thus absent from their jobs.Errair testified in this connection that afterhe had received his transfer slip from Crysler,Overly, a starman,asked him what he wasdoing, and when he replied,"nothing," Overly said :"Vow, don't'go blaming me. It wasbecause of a few star men in here that had it in for Mr. Philip Keck." Pioch,Jr.was theson of the chief engineer of the respondent's tool engineering division, and Backoff wasrelated to one of the respondent's officials.The respondent made no contention that the'Thanksgiving incident had any bearing on the matter 'of transfers. FORD MOTOR COMPANY559,that is just the way it looks," Crysler said, "Well,itdoesn't look good for aforemen to have buddies around here, anyhow."He then asked Keck if hewanted to choose the next 10 men to be laid off,and added,"Before the weekis over they will all be transferred,anyhow . . ." Crysler indicated to Keckat this time that there were no draftsman jobs available at the Willow Run,Highland Park and River Rouge plants. Crysler'sversion of the above con-versation was substantially the same as Keck's.When questioned if the trans-ferees were all men from his "crew",Keck testified that they were "the fellowsI used to hang around with,mostly."On December 16, Keck, learning that Crysler proposed to close down Air-frame operations,took a company car and during work hours went to theWillow Run plant where he saw Wagner, supervisor of allnonproduction workat that plant.Keck testified that Wagner said he could use him (Keck) atonce, although he did not have a supervisor's job open;that he would keepKeck in mind and as soon as an opening for a supervisor developed he wouldemploy Keck.Wagner asked if there were any men leaving the Airframe andKeck replied that Crysler was transferring the draftsmen from that plant be-cause of lack of work.Wagner thereupon tried to telephone Crysler and unableto reach him, then called William Pioch,Sr.During the conversation whichensued,Keck overheard Wagner say, "Yes, they have their grievances," and"they try to-take over.",Keck testified that after Wagner had concluded hisconversation with Pioch,Sr., his attitude was "altogether different" ;thatWag-ner then told him it would be up to Pioch, Sr.,whether he obtaineda place atWillow Run.On the following day Pioch reprimanded Keck for leaving hisjob during working hours,and for using a'company car.Wagner did not testify.Pioch,Sr., denied that he had a telephone conversation with Wagner as testi-fied to by Keck. Keck was a credible witness and his entire testimony iscredited.On December 17, Crysler gave Keck a transfer slip similar to those given priortransferees.Keck reported to the River Rouge employment office where he wasadvised by the employement clerk that the only jobs available were in produc-tion.On December 23, Keck telephoned William Taylor,assistant to Scott atWillow Run,and asked if Taylor could use him. Taylor replied, "Use you,heck, .yes ; come over,I will put you to work right away."When Keck arrivedatWillow-Run, he sent his transfer slip in to- Scott.According to Keck, thefollowing then occurred :IAll of a sudden I seen Mr. Scott's clerk get pp from the desk.They draweda 3 x 5 card over there and pointed on there. They had a talk.Taylor then advised Keck,"you have to,go to the employment office to threshthis out.';At the Willow Run employment office, Keck handed a clerk his trans-fer slip.According to Keck, the clerk leftthe office and then came back inand inquired of another person in'the office,"Where is that sheet?"Afterleafing through several sheets of paper, the clerk advised Keck, "I can't helpyou, it is up to the Rouge employment office to transfer you up here."Before reporting back to the River Rouge office, Keck stopped at Pioch, Sr.'soffice and told Pioch, Sr., that he had an opportunity to obtain a job at WillowRun. Pioch said,"Why don't you take it, I am not stopping you." Keck replied,"Yes, you are,"and "You have me blackballed."Pioch said, "What do youmean black-balled?"and Keck rejoined,"I got down there; they bring out alist,and they refuse me there ; Igo in the employment office and they do thesame thing over there."Pioch laughed and told Keck he knew nothing aboutthat, and that Keck should take a job in, production.Keck's testimony wasnot contradicted and is credited. 560DECISIONSOF N'ATIONAL' LABOR'RELATIONS BOAIRDSeveral of the nine draftsmen named in the complaint, having failed to securesatisfactory transfers, applied for releases" and were given quit slips whichbefore the notation, "Release, lack of work ; would not accept job offered byemployment office."Sarafian admitted that subsequent to receiving his transferhe made no effort to obtain employment elsewhere than with the respondent,since he expected to be inducted into the armed forces within a short- period.On or about January 1, all operations were discontinued at the Airframe.Ashereinafter appears, Pioch, Sr, admitted that satisfactory interdepartmentaltransfers were given all draftsmen employees who were transferred on or aboutJanuary 1.Neither Smith nor Cramer, who received transfer slips on December,15, but whoare not alleged to have been discriminatorily discharged, testified, and therecord does not disclose whether or not they were members of the U. P. W. A.All draftsmen alleged to have been discriminatorily discharged, signed mem-'bership cards in the U P. W. A. on December 8 or 9.4 The respondent's positionAs hereinbefore set forth, operations were started at the Airframe when therespondent began work on a bomber project for the armed forces, in the summerof 1941, and continued until January 1, 1943, when the entire unit was shutdown.Crysler testified that having failed to obtain new contracts for the Airframehe asked Pioch, Sr., if the Airframe might take over work from other plantsa'nd was advised by Pioch that there was, at that tune, a surplus of personneland that the drafting department was "top heavy." It was explained that asvarious jobs went into production, there was less demand for Tool and diedesigning, since at the production stage the designing of tools and dies wascomplete.According to Crysler, on or about December 1, he concluded that itwould be necessary to discontinue Airframe operations, but waited until De-cember 15 before he actually started to transfer personnel, in the hope that newjobs might be obtained for his department.Crysler testified that he personally designated the 10 employees who wereto receive the first transfers, and that he planned to take the employees ingroups of 10 for successive transfers until the entire department had been closed.He did not deny the testimony of several Board witnesses that they had been,given job assignments just prior to receiving transfers, but stated that the workof the transferees was split up among the remaining men in order to provideemployment for as many as could be retained on the payroll at that time.Ques-tionedwhy he did not give the men interdepartmental transfers instead ofsending the transferees to the employment office, he answered that be under-stood that the other drafting departments were over-crowded at the time,and further testified : "I really couldn't cone out and tell the employment officeof the Ford Motor Company, `You take a man and put him here or there."'Crysler admitted, however, that he assistedWilliam Smith, one of theDecember 15 transfeees, not named in the complaint, in obtaining a satisfactorytransfer.He testified that Smith, on receiving his transfer slip, asked for hisassistance in obtaining a satisfactory transfer, and that he told Smith, "IfI can find anything for you, I will." Subsequently on January 15, 1943, onlearning that the Willow Run plant needed a man who understood blue-prints,Crysler called the employment office and asked them to transfer Smith to thatjob.Smith was thereupon given the job. According to Crysler, Smith wasthe only one of the December 15 transferees who sought his assistance in obtain-iasBy order of the War Manpower Commission an employee was required to obtain arelease from one employer before taking a job elsewhere.. FORD MOTORCOMPANY561,undisputedtestimony of Komorowski that after he had obtained satisfactoryemployment at the Highland Park plant, he was directed back to Crysler whothen refused to give him an inter-departmental transfer and sent him back tothe employment office.-Crysler denied that in his designation of the first 10 transferees he had anythought of their organizational activity, and stated that he thought all thedraftsmenbelonged 'to the S. D. E.He denied all knowledge of U. P. W. A.activity among the draftsmen.As previously stated in this report, he did not,however, deny Keck's testimony that on the day of the first transfer, he in-quired,of Keck why the men wanted a union and told Keck that he had beencensured, by, the, River Rouge office for not being able to handle the men at theAirframe.Since all activity of the draftsmen in the S. D. E. had lapsedseveralmonths prior to the December 15 transfers, it is entirely improbablethat Crysler's reference on this occasion was to the S. D. E. In view of thiscircumstance and the fact that on December 11, Jonnard had addressed a letterto the respondent's personnel director advising hint that the U. P. W. A. hada majority membership among Airframe draftsmen, the undersigned does notcredit Crysler's denial of knowledge of U. P. W. A. activity among Airframedraftsmen at the time of the December 15 transfers.There was received in evidence a list of the transfers that were madefrom the Airframe in December 1942 and January 1943From this list, itappears that all the draftsmen who were given transfers subsequent to Decem-her 17, and who did'not quit, obtained non-production positions38In explanation of this list, Pioch, Sr, chief engineer of all the respondent'stool engineering departments, testified on direct examination :; I think;-L can, clear that up.After we laid' off those first,Aen men, itwasn't long after that-7'd s"iy just a few days-that's'the first time I' heard'about union activities.Well, then, when it came along to the end of themonth and we had to cut down some niore, I said to Mr. Crysler, "We willnot handlethese fellows like we did the first ten. , We will squeeze them inwherever we can-Highland Park, Rouge and Willow Run-until the workcuts down even more, and then we will have to lay just that many moreoff thenext time," but before we took any of these men into the Rougeplant, in lily own department there at the Rouge, I thinned ten of the menout of the Rouge plant, because they were not very good;, they were not asgood as some of the men who were coming in. In other words, there wasa layoff at'the` Rouge plant, instead of the airframe plant, because theability'enters' into it.- 'Q. You say, after a couple of days after the layoff of these first ten, youheard about union activities and you decided to change.Will you enlargeon that? Just what did you bear and what was the reason for your change?A.Well, this is hearsay:Iheard that they were organizing a union.Now, I thought that some of the boys-belonged to the union. I didn't seewhere the union had anything to do with it,and I didn'twant to have anymore trouble with anybody,or make trouble for the Ford Motor Company,so that is why I changed my decision on the next transfer-the next group.Personally,myself, I am not againstunions.I have been a union than,myself, forthirty-sixyears.--the notation"quit," were offer ed and i efused inter-departmental transfers- 562DECISIONSOF NATIONAL'LABOR RELATIONS BOARDPioch subsequently-testified on the same topic, "After I heard about thesefellows squawking about the union-we are changing our policy when we elim-,inate our draftsmen."When questioned,"Who squawked and what union?'1 /Pioch testified, that he could not say what union it was, and thathe had referenceto "the ten men that are complaining." The followingis, an excerpt from histestimony :Q. *Do you recall whenand how you learned of this union activity?A. It was, I would say, two or threedays after we laid these people offthat I heard about it.Q Do you knowhow it came through?A.Well,I don'trecall.-Q. Did anybody say anything to youabout it?A. I'm just trying to think whoitwas.I believeitwas my clerk ; I'm notSure.Q Do you have a clear recollection of what theclerk said and just how itcame about?A. No, I don't.-PiochtestifiedconcerningKeck," that having been advisedon or aboutDecember 15 that there was an engineering job available at therespondent'sHighland Park plant, he talked to Keck on the following day and advised himof the opening.According to Pioch, Keck replied that he,did not want the jobPioch suggested, "Why don't you go and try it." According to Pioch the engi-neering position was a much more responsible job than the one that Keck thenheld at Airframe.Pioch further testified that Keck did not thereafter see himwith reference to obtaining a satisfactory transfer.This, however,is incon-'sistant with Keck's testimony that on December 22, after having beenrefuseda transfer to Wilow Run, he accused Pioch of having him blacklisted, at whichtime Pioch advised him to take a job in production. Pioch madeno specificdenialof this testimony.Furthermore, since it is clear that on December 15Keckwas'fully advised that all operations at the Airframe would be discontinuedwithin a few weeks, it is entirely unlikely' that he would have refused an offerof a position which according to Pioch was a much more "responsible" jobthan, the one Keck then held. The undersigned. found Pioch, Sr., to be anevasive and unconvincing witness and is unable to credit his testimony.With reference to the testimony- of numerous Board witnesses,' that whenapplying for transfers at the various employment offices, employment clerkswould refer to certain lists of names and would then advise them that theonly jobs available were in production, the 'respondent offered no testimony.5.ConclusionsThe respondent's explanation of discontinuance of operations at its Airframeunit in December 1942 and January 1943 was logical and 'convincing, and iscredited.The only issue is whether the 9 employees named in the complaint, whowere given' transfer slips on or about December 15, were discriminatorily dis-charged.The testimony of William Pioch, Sr., who appears to have directed the transferof employees from the Airframe as operations were discontinued at that 'unit,is in the nature of an admission that the later transferees were givens inter-49The respondent contends that because Keck was a foreman. he was "not subject to theprotection of the Wagner Act".This defense has heretofore been rejectedas lackingmerit.SeeN.- LR B v. Skinner & Kennedy Stationery Company,113 F. (2d) 667,(C C. A. 8) enf'gMatter of Skinner & Kennedy Stationery CompanyandSt. Louis Print-ing Pressmen's UnionNo6, Inc, et al,13 N L R B 1186 FORD MOTORCOMPANY563,departmental transfers to equivalent positions whereas those draftsmen who-received transfers on or prior to December 17, were denied equivalent employ-ment, and were in fact laid off. It further appears from all the testimony, and'the undersigned finds, that normally, transfers of draftsmen were made fromdepartment to department without requiring the transferred employee to reportto the employment office.The respondent made no denial of the testimony of'Board witnesses, that the transferees named in the complaint were, at the timethey were given transfer slips,.senior in tenure of employment to numerous otheremployees who were transferred later and who were given preferential treatment.In fact, most of the employees named in the complaint were employed prior to.the summer of 1941 when the total number of draftsmen in the employ of therespondent was approximately 200, whereas at the time of the December trans-fers, the total number of draftsmen had increased to approximately 1,000.Atthe time of the hearing, according to Pioch, there were employed by the respondentapproximately 750 draftsmen.While it may well be that the respondent had nostrict seniority policy with respect to draftsmen, as a matter of ordinary businesspractice normally these old employees, whose efficiency is attested by numerous-wage increases and promotions over a period of years, would not have been laidoff prior to the several hundred new employees who had been employed afterthe respondent began work on defense contracts.Pinch admitted that in order'to arrange inter-departmental transfers for draftsmen subsequently transferred,other draftsman were laid off at the River Rouge plant, "because they were notvery good;" "because the ability enters into it."Be gave no explanation ofwhy, though ability entered into it on January 1, 1943, ability apparently didnot enter into-it on December 15, 1942.While all of the employees named in the-complaint were offered jobs in production, to have' accepted such work would'have meant that they would not only have had to accept greatly reduced wages,but would have lost the professional status they achieved after years of training.,Under the circumstances, the transfers were tantamount to a discharge andrecognition of this fact is contained in Pioch's consistent reference throughouthis testimony to the transferees as employees who were "laid off."Further than generalized statements of Crysler and Pioch to the, effect thatthe respondent's drafting departments were overcrowded at the time of the Decem-'her 15 transfers, the respondent offered no evidence which would tend to showthat there were no draftsmen jobs available for the Airframe transferees inothers of the respondent's plant.There is evidence to the contrary, however,since Pioch admitted that the some fifty odd draftsmen who were transferredfrom the Airframe 'on or about January 1, were given equivalent employment inother plants and it appears that in order to provide for these fifty odd inter-departmental transfers it was necessary to lay off only 10,men at the River Rougeplant.There is further evidence in the undisputed testimony of Board witnessesthat they were advised-of positions available in other plants, only to be deniedinter-departmental transfers.Crysler and Pioch, the only two witnesses testifying for the respondent rela-tive to the Airframe situation, each denied knowledge of U. P. W. A. activityamong the draftsmen at or prior to the time of the December 15 transfersIn view of Crysler's failure to explain or to deny that on the day of the firsttransfers he inquired of Keck concerning union activities of draftsmen and ad-vised Keck that he had been asked at the River Rouge plant why "couldn't hehandle his men over at the Airframe," (Pioch Sr.'s office was at the RiverRouge plant) the undersigned has not credited his denial of knowledge ofU P. W. A. activities among Airframe draftsm^;n, and finds that he had-suchknowledge at the time he gave out the first transfer slips.Pioch admitted, that,he heard of union activities among the draftsmen shortly after the December0 564 iDECISIONS ,OF A°ATIONAL LABOR RELATIONS BOARD15 transfers, but when questioned as to the source of his knowledge and thecircumstances under which lie obtained it, he was exceedingly vague and finallyattributed the source of his knowledge to a clerk in his office whom he didnot name. Since Jounard, U. P. W. A. president, on December 11 addressed aletter to the respondent's personnel director in which lie requested recognitionof the U. P. W. A. as bargaining representative of Airframe draftsmen, it is a.ieasonable inference in the absence of substantial evidence to the contrary,that this information was promptly relayed from, the personnel office to Pioch',who directed Airframe operations. - In view of these circumstances and the un-,satisfactory character of finch's testimony, the undersigned is convinced andfinds that at and prior to the time of the December 15 transfers, Pioch hadknowledge that the U. P. W. A was . claiming representation of Airframedraftsmen.As has been found in a prior section of this report, the iespondent vigorouslyopposed organization' of its plant protection employees by the U. P. W. A., anddischarged one of its leaders because of his U. P W. A. activities. After anelection among plant protection- employees of the Dearborn plant, of which theAirframe was a unit, the U. P. W. A. was on December 2 certified as bargainingrepresentative of Dearborn plant protection employees.At or about the sametime, the U. P. W. A. filed with the Board petitions for certification as rep-resentative of plant protection employees at two others of the respondent's'plants..It is clear therefrom that during this period the U P W A. was con-ducting an aggressive organizational drive among certain classifications of therespondent's employees.That the respondent opposed organization of its drafts-.men by the U. P. W. A. is seen in its contention that the U P. W. A. had nojurisdiction over draftsmen.Against this background of respondent's opposi-;Lion to the U. P. W. A. its action in denying the December li transferees equiv-alent employment' as draftsmen, otherwise perplexing in tlie' extrme, ectiinescoherent and logical. If the Airframe draftsmen could be persuaded to takejobs in production, they would thereupon he removed from the jurisdiction ofthe U. P. W A. and would corne,under the contract which the respondent thenhad with the U. A. W." In that manner, organization of the draftsmen wouldbe defeated.The respondent's contention that the U P W. A was not authorized under itsconstitution to accept draftsmen as members, if true, is obviously not germaneto the issue, since regardless of the jurisdiction of the U PW. A., if the respond-ent in denying the December 15 transferees equivalent emplo, ment, was motivatedby its opposition to affiliation of the draftsmen with the U P. W A, the said denialwit s discriminatory within, the meaning of the Act 44 That-the, respondent later,as stated by Pioch, changed its policy and provided equivalent employment- forlater transferees many of whom were members of the U P W A, does notabsolve it from a primary intent, in the earlier transfers, to defeat organization,of the draftsmen by the U P. W A It is clear that those employees who initiated.43 It is interesting to note that the respondent asserted its opposition to organization ofplant protection employees on the giound that such ennplo.Nees were properly considered apart of management and therefore did not constitute an appropriate unit.As stated in aprior section of this report, after Jonnard became acme in the U P IV A the respondentrepeatedly suggested that he should transfei to production where lie could affiliate withthe U A W.42The defense is further without merit for "the authority of the bat gaining agency torepresent the emplocees must he sought in the consent of the employees and not in theconstitution of a national labor organization."PuebloGas^fFrielConipany vN L R B,118 F. (2d)'^04, 307 (C C. A 10) enf'gMatter of PuebloGagCFuel Company.iudInternational B7otherhoodof Elect,realll'oriersLocal Union No 667-B,23 N L R B.1028. FORD MOTOR COMPANY565U.P.W.,A organizational activities among the Airframe draftsmen wereincluded in the earlier group, as were those l employees who were most activein securingsignatures of Airframe draftsmen on U. P. W. A. membership cards.Since thisactivity Was carried on during working hours and. at lunch periodsinside the plant, it is probable that the respondent had knowledge through itssupervisors of the leaders in this organizational movement. If, however, it had,no such knowledge, this does not change the total situation, since its primaryintent seems to have been to lay off all draftsmen then employed at the Airframeor to force them to take jobs in production where they would be removed fromthe jurisdiction of the U 'P. W. A. There is no plausibe reason why, had therespondent in its "change of policy" been motivated by newly acquired knowledgeof organizational activity of Airframe draftsmen and a desire to avoid involve-ment therein,it could not, as would have been consistent with a change of policythus arrived at, then have arranged satisfactory transfers for draftsmen pre-viously denied ;employment except in production, all of whom admittedly hadexcellent employment recordsAccording to Pioch, the change in policy occurredonly a few days after the December 15 lay-offs and yet as late as December 22Keck was denied an inter-departmental transfer.The respondent alludes to the fact that for a period of time draftsmen wereopenly affiliated with the S D. E. and that during the said period they receivedvarious wage increases and job promotions. It further appears, however, thatthe S D E was entirely ineffectual as a bargaining representative of draftsmen.Not only was it refused recognition by the respondent as a bargaining representa-tive, but its representation was so ineffectual that the draftsmen transferredtheir membership from it to the U. A W. in the hope that they might be includedin the unit represented by the U A. WAs previously stated, this aim was notrealized.In view of the failure of the respondent to offer a reasonable or satisfactoryexplanation for its refusal to provide equivalent employment for the nine drafts-men namedin the complaint, and upon consideration of the entire testimony andrecord, the undersigned is convinced and finds that the respondent dischargedJohn S. Binder, Edward R Komorowski, Robert Earl Errair, Ecy Elian Maida,George Kouri; Nick Strok, Henry S Peterson, Azad Sarafian, and Philip Keckbecause of their membership in and activity in behalf of the U P W. A. andbecause of the respondent's avowed opposition to organization of its draftsmenby the U. P. W. A. The respondent by the aforesaid discriminatory conduct,interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent set forth in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving. found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of George R Jounard, Phillip Keck, John SBinder, Edward R. Komorowski, Robert Earl Errair, Ecy Elian Maida, George536105-44-vol 50-37- 566DECISIONS OF NATIONAL LABOR -REILATIONS BOARDKouri, Nick Strok, Henry S Peterson, and Azad Sarafian. The undersigned willtherefore recommend that the respondent offer immediate and full reinstate-ment to George R. Jonnard, Phillip Keck, John S. Binder, Edward R. Komorow-ski,Robert Earl Errair, Ecy, Elian Maida, George Kouri, Nick Strok, and HenryS.Peterson, to their former or substantially equivalent position without preju-dice to their seniority or other rights and privileges, and that the respondentmake George R Jonnard whole for any loss of pay he may have suffered byreason of the discrimination against him (1) by payment to him of a sum ofmoney equal to that which he normally would have earned as wages from No-vember 17, 1941, when he suffered a discriminatory lay-off, to December 11, 1941,when he was reinstated to the position he held prior to his discriminatory lay-off, less his net earnings 43 during the said period ; and (2) by payment to himof a sum of money equal to that which he normally would have earned as wagesfrom April 14, 1942, when he was discriminatorily discharged,'to the (late of theoffer of reinstatement, less his net earnings" during the said period and less theamount of wages he normally would have earned from the date of his voluntaryleave of absence from employment obtained subsequent to his discriminatory dis-charge, to the date of the offer of reinstatement ; 46 and that the respondent makeJohn S Binder, Edward R. Komorowski, Robert Earl Errair, Ecy Elian Maida,George Kouri, Nick Strok, and Henry S. Peterson whole for any loss of pay theymay have suffered by reason of the discrimination against them by payment tothem'of a sum of money equal to that amount which they would normally haveearned as wages from December 16, 1942, to the date of the offer of reinstatement,less their net earnings 40 during said period; that the respondent make PhillipKeck whole for any loss of pay he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of money equal to that which henormally would have earned as wages from December 17, 1942, to the date ofthe offer of reinstatement less his net earnings97 during said period; and thatthe respondent offer Azad Saraflan immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityor other rights and privileges, or if the said employee has been inducted into themilitary service of the United States, the undersigned recommends that therespondent upon application by Sarafian within forty (40) days after his dis-charge from the armed forces of the United States, offer him reinstatement tohis former or substantially equivalent 'position without prejudice to his seniorityor other rights and privileges, or if there is not sufficient employment immediatelyavailable, then placement upon a preferential list, and make him whole for anyloss of earnings he may suffer by reason of respondent's refusal to reinstatehim or place him on a preferential list as herein recommended by payment tohim of a sum equal to that which he would have earned between a date five (5)days after a timely application for reinstatement and the date of offer. of rein-"By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where-than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company, etc, 8 NL. R. B. 440Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporation v N. L R. B,311 U. S! 7.44 See footnote 43,supra.43The undersigned has found that approximately 3 weeks prior to the hearing in thisproceeding, Jonnard took a voluntary leave of absence from a position which paid him$180 a month, to engage in organizational work for the U. P. W..A., withoutcompensation.The respondent is entitled to a deduction in the amount he ordinarilywould have earnedhad he had not taken a voluntary leave of absence.46 Seefootnote 43,supra..41 See footnote 43,supra. FORD MOTOR COMPANY567statement or placement upon a preferential list, less his net earnings during thisperiod.'Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLusIONs OF LAw1. United Protective Workers of America isa labor organization,within themeaning of Section 2 (5) of the Act.2.By discriminating in regard - to the hire and tenure of employment ofGeorge R., Jonnard, John S. Binder, Edward R. Komorowski, Robert Earl Errair,.Ecy Elian -Maida, George Kouri, Nick Strok, Henry S. Peterson, Philip Keckand Azad Sarafian and thereby discouraging membership in a labor organization,the respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights, guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondent has not engaged in unfair labor practices by discriminatingin regard to the hire and tenure of William H. Bailey, Charles E. Bailey,Robert E. Brown, Jr, and Howard Leaver.-RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, Ford Motor Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging -membership in United Protective Workers of America, bydischarging or refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment or any termor condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to George R. Jonnard, John S. Binder, Edward R. Komorowski,Robert Earl Errair, Ecy Elian Maida, George Kouri, Nick Strok, Philip Keck andHenry S. Peterson immediate and full reinstatement to their former or sub-stantially equivalent employment, without prejudice to their seniority and otherrights and privileges ;(b)Offer Azad Sarafian immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or otherrights and privileges, or if the said employee has been inducted into the militaryservice of the United States, the undersigned 'recommends that fhe respondentupon application by Sarafian within forty (40) days after his discharge from19 Since Sarafiantestified that he did not bother to look for another job,the undersignedwill not recommendthat respondent make him wholefor his entire loss of earnings. 568DECISIONS OF N'ATIONAL LABOR RELATIONS BOARDthe armed forces of the United States offer him reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges, or if there is not sufficient employment, immediatelyavailable, then placementupon a preferential list-;(c)Make whole George R. Jonnard for any loss of pay he may have sufferedby reason of the respondent's discrimination against him: (1) by payment tohim of a sum of money equal to that which he normally would have earnedas wages from November 17, 1941, the date of his_ discriminatory lay-off, toDecember 11, 1941, the date on which he was reinstated to his former orequivalent employment,lesshis net earnings" during the said period ; and(2) by payment to him ofa sumofmoney equal to that which he normallywould have earned as wages from April 14, 1942, the date of his discriminatorydischarge, to the date of the respondent's offerof reinstatement, less, his netearningsfi0during, the said period and less the amount of wages he normallywould have earned from the date of his voluntary leave of absence from em-ployment obtained subsequent to his discriminatory dicharge to the date of theofferof reinstatement ; 01(d)Make John S. Binder, Edward R. Komorowski, Robert Earl Errair, EcyElian Maida, George Kouri, Nick Strok, and Herny S. ePterson whole for anyloss of pay they may have suffered by reason of the discrimination against themby payment to them ofa sumof money equal to that amount which they wouldnormally have earned as wages from December 16, 1942, to the date of the offerof reinstatement, less their net earnings "'during said period ;(e)Make Philip Keck whole, for any loss of pay he may have suffered byreasonof the discrimination against him by payment to him of a sum of moneyequal to that which he normally would have earned as wages from DecemberIT, 1942, to the date of the offer of reinstatement less his net earnings" duringsaid period ;(f)Make Azad Sarafian whole for any loss of earnings he may suffer byreason of respondent's refusal to reinstate him or place him on a preferentiallist as herein recommended by payment to him of a sum equal to that which hewould have earned between a date five (5) days after a timely application forreinstatement and the date of offer or reinstatement or placement upon a pref-erential list,lesshis net earnings" during this period;(g)Post immediately in conspicuous places in its River Rouge and in itsDearborn plants, and maintain for a period of at least sixty (60) consecutivedays from the date' of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is recommended thatit cease and'desist in paragraphs 1 (a) and (b) of these recommendations;(2) that the respondent will take the affirmative action set forth in paragraph2 (a), (b), (c), (d), (e), and (f) of these recommendations; and (3) that therespondent's employees, in those classifications expressely excluded under suchcontracts as are now in existence between the respondent and other labororganizations, are free to become or remain members of United Protective Work-ers of America, and that the respondent will not discriminate against any ofits said employees because of membership in or activities on behalf of thatorganization ;-CISee footnote 43,supra." See footnote 43,supra.si See footnote 45,supra.as See footnote 43,supra."See footnote 43,supra.54 See footnote 43,supra. FORD MOTOR 'COMPANY569(h)File with the Regional Director for, the Seventh Region on or before ten(10) days from the,date of the receipt of this Intermediate Report, a report in;writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies the saidRegional Director in writing that it will comply with_ the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondent to take the action aforesaid.The undersigned further recommends that the complaint be dismissed insofaras it alleges that the respondent discriminated in regard to the hire and tenureof the following: William H. Bailey, Charles E. Bailey, Robert E. Brown, Jr.,Howard Leaver.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,-1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington D C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to the,Board within ten (10) days from the date of the order transferring the caseto the Board.WULTAN E.SPENCEB,Trial Eraminer.Dated March 27, 1943.11